UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number: 000-22996 Gilman Ciocia, Inc. (Exact name of registrants as specified in its charters) DELAWARE 11-2587324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 RAYMOND AVENUE POUGHKEEPSIE, NEW YORK 12603 (Address of principal executive offices) (845) 486-0900 (Registrant's telephone number, including area code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405) of this chapter during the preceding 12 months (or such shorter period that the registrant was required to submit and post such filings). Yesx No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer (Do not check if smaller reporting company) ¨ Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of Gilman Ciocia, Inc.’s voting and non-voting common equity held by non-affiliates of Gilman Ciocia, Inc. at December 31, 2012 was approximately $998,370, based on a sale price of $0.03. As of September 26, 2013, 96,446,179 shares of Gilman Ciocia, Inc.’s common stock $0.01 par value, were outstanding. Table of Contents GILMAN CIOCIA, INC. REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2013 TABLE OF CONTENTS Page PART I Item1. Business 2 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 19 Item2. Properties 20 Item3. Legal Proceedings 20 Item4. Mine Safety Disclosures 20 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 21 Item6. Selected Financial Data 22 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item7A. Quantitative and Qualitative Disclosures About Market Risk 32 Item8. Financial Statements and Supplementary Data 32 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item9A. Controls and Procedures 32 Item9B. Other Information 33 PART III Item10. Directors, Executive Officers and Corporate Governance 34 Item11. Executive Compensation 38 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 41 Item13. Certain Relationships and Related Transactions and Director Independence 44 Item14. Principal Accountant Fees and Services 45 PART IV Item15. Exhibits and Financial Statement Schedules 46 SIGNATURES 51 1 Table of Contents PART I Statement Regarding Forward-Looking Disclosure The information contained in this Form 10-K and the exhibits hereto may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act").Such statements, including statements regarding our proposed merger with National Holdings Corporation (“National”), expectations about our ability to raise capital, our strategy to achieve our corporate objectives, including our strategy to pursue growth through acquisitions, to increase revenues through our registered representative recruiting program and expand our brand awareness and business presence, our ability to be profitable, our expectation that the number of tax preparers who are certified public accountants will increase, the cyclical nature of our business, our liquidity and our ability to fund and intentions for funding future operations, revenues, the outcome or effect of litigation, arbitration and regulatory investigations, the impact of certain accounting pronouncements, the effects of our cost-cutting measures and our intention to continue to closely control expenses, contingent liability associated with acquisitions, the impact of the current economic downturn, our intention to continue to invest in technology and others, are based upon current information, expectations, estimates and projections regarding us, the industries and markets in which we operate, and management's assumptions and beliefs relating thereto.Words such as "will," "plan," “anticipate”, "expect," "remain," "intend," "estimate," "approximate," “believe” and variations thereof and similar expressions are intended to identify such forward-looking statements. These statements speak only as of the date on which they are made, are not guarantees of future performance, and involve certain risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results could materially differ from what is expressed, implied or forecast in such forward-looking statements. Such differences could be caused by a number of factors including, but not limited to, our inability to consummate our proposed merger with National, the uncertainty of laws, legislation, regulations, supervision and licensing by federal, state and local authorities and their impact on the lines of business in which we and our subsidiaries are involved; unforeseen compliance costs; changes in economic, political or regulatory environments; changes in competition and the effects of such changes; the inability to implement our strategies; changes in management and management strategies; our inability to successfully design, create, modify and operate our computer systems and networks and litigation and regulatory actions involving us.Readers should take these factors, as well as the factors included in Item 1A, “Risk Factors” of this Form 10-K, into account in evaluating any such forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. ITEM1. BUSINESS PROPOSED MERGER WITH NATIONAL HOLDINGS CORPORATION Agreement and Plan of Merger On June 20, 2013, Gilman Ciocia, Inc. (the “Company”), entered into an Agreement and Plan of Merger (the “Merger Agreement”) with National Holdings Corporation, a Delaware corporation (“National”) and National Acquisition Corp., a Delaware corporation, and a wholly-owned subsidiary of National ("Merger Sub"). Upon the terms and subject to the conditions set forth in the Merger Agreement, the Company will become a wholly-owned subsidiary of National through a merger of Merger Sub with and into the Company, with the Company as the surviving corporation (the "Merger"). Upon the terms and subject to the conditions set forth in the Merger Agreement, by virtue of the Merger, each share of the Company’s common stock, par value $0.01 per share (the “Company Common Stock”), issued and outstanding immediately prior to the effective time of the Merger (other than any dissenting shares), shall be converted into the right to receive 0.24884345081 shares of National’s common stock, par value $0.02 per share (“National Common Stock”); provided that in no event shall National or Merger Sub issue in excess of 24,000,000 shares in the aggregate (subject to rounding for fractional shares) of National Common Stock. The Merger Agreement provides that immediately prior to the Closing (as defined below), the outstanding indebtedness of the Company shall not exceed $5,400,000 (the “Assumed Indebtedness”) subject to certain exclusions, and National shall cause the Assumed Indebtedness to be paid off at the Closing.Any amounts of Assumed Indebtedness in excess of $5,000,000 and up to $5,400,000 (the “Difference”) shall cause a reduction in the number of shares of National Common Stock issued under the Merger Agreement; such reduction in a share amount equal to the quotient of the Difference and $0.30 (subject to equitable adjustment for any stock split, dividend recapitalization and the like). 2 Table of Contents ITEM1. BUSINESS - continued National has agreed to appoint following the Closing two persons, nominated by the Board of Directors of the Company and reasonably acceptable to National, to serve as Class I members of the Board of Directors of National and to nominate such persons for election at the next election of Class I directors of National. National has also agreed to issue at the Closing five-year options to purchase 1,750,000 shares of National Common Stock to certain employees and independent contractors of the Company at an exercise price of $0.50 per share. Consummation of the Merger (the “Closing”) is subject to closing conditions, including, among other things, (i) the adoption and approval of the Merger Agreement by the requisite vote of the Company’s stockholders; (ii) the effectiveness of a registration statement on Form S-4 to be filed byNational; (iii) the outstanding indebtedness of the Company not exceeding $5,400,000 subject to certain exclusions; (iv) the holders of not more than 5% of outstanding Company Common Stock having perfected and not withdrawn a demand for dissenters’ rights under applicable law; (v) all planned severance, change of control payments, accelerations, accrued compensation, bonus, and vacation relating to employees and consultants not exceeding certain amounts; (vi) the entry into an employment agreement by National and Company with Michael Ryan, the Company’s Chief Executive Officer, President and director;(vii) the Financial Industry Regulatory Authority ("FINRA") having approved National’s change of control broker-dealer application under Rule 1017 with respect to the Merger (the "Rule 1017 Application"); (viii) the absence of any law or order prohibiting the Merger; and (x) the accuracy of the representations and warranties, subject to customary materiality qualifiers. Each of the Company, National and Merger Sub have made customary representations, warranties in the Merger Agreement and have covenanted, among other things, that (i) the Company will conduct its business in the ordinary course of business consistent with past practice during the interim period between the execution of the Merger Agreement and the Closing; (ii) National and the Company will not engage in certain kinds of transactions or take certain actions during such period; (iii) National and the Company will cooperate in preparing and promptly causing to be filed with the Securities and Exchange Commission (the "SEC") a proxy statement/prospectus and a Registration Statement on Form S-4 and to use their reasonable best efforts to have the Form S-4 declared effective under the Securities Act of 1933, as amended, as promptly as practicable after such filing with the SEC; (iv) the Company will as soon as practicable following the date upon which the S-4 becomes effectivetake all action necessary to duly call, give notice of, convene and hold a meeting of its stockholders for the purpose of obtaining the requisite stockholder vote to adopt the Merger Agreement; (v) the Company’s board of directors recommending that its stockholders adopt the Merger Agreement, subject to certain exceptions; and (vi) National promptly causing to be filed with FINRA the Rule 1017 Application. Prior to the Closing, the Company and its officers and directors are not permitted to solicit, initiate, knowingly encourage or facilitate, or engage in any negotiations to be acquired other than pursuant to the Merger Agreement, subject to certain exceptions, including for the Company’s “fiduciary out” for a Superior Proposal (as defined in the Merger Agreement). The Merger Agreement contains certain termination rights for the Company, on the one hand, and National, on the other hand. The Merger Agreement provides that, upon termination under specified circumstances, (i) the Company would be required to pay National a termination fee of $800,000, and (ii) National would be required to pay the Company a reverse termination fee of $800,000. The foregoing description of the Merger Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the Merger Agreement, which was attached as Exhibit 2.1 to the Form 8-K filed on June 21, 2013 and is incorporated herein by reference. Voting and Support Agreements In connection with the Merger, National and the Merger Sub entered into Voting and Support Agreements, dated as of June 20, 2013 (each a “Voting and Support Agreement” and collectively, the “Voting and Support Agreements”), with certain stockholders of the Company (each a “Voting Stockholder" and collectively, the “Voting Stockholders”). Under the Voting and Support Agreements, the Voting Stockholders agreed, among other things, to vote certain shares of Company Common Stock as to which they have the right to vote (i) in favor of the adoption of the Merger Agreement and approval of the Merger and the other transactions contemplated by the Merger Agreement, and (ii) against any action, proposal, transaction or agreement that would reasonably be expected to result in a breach in any respect of any covenant, representation or warranty or any other obligation or agreement of the Company contained in the Merger Agreement or of the Voting Stockholders contained in the Voting and Support Agreements. The Voting and Support Agreements provide that nothing contained in the agreements will be deemed to limit or affect a Voting Stockholder’s ability to approve a Superior Proposal. Each Voting and Support Agreement will terminate upon the earliest of (a) the mutual written consent of National, Merger Sub, and Stockholder, (b) the effective time of the Merger, (c) the date of termination of the Merger Agreement, (d) an Adverse Recommendation Change (as defined in the Merger Agreement) occurring under the Merger Agreement, and (e) the Board of Directors of the Company accepting a Superior Proposal. 3 Table of Contents ITEM1. BUSINESS - continued In addition, to the extent certain Voting Stockholders are party to a Shareholder Agreement dated August 20, 2007 (the “Shareholder Agreement”), the Voting Stockholders waived certain rights that may be triggered under the Shareholder Agreement and agreed to terminate theShareholder Agreement at Closing of the Merger. The foregoing description of the Voting and Support Agreements do not purport to be complete and is qualified in its entirety by reference to the full text of the form of the Voting and Support Agreements, which was attached as Exhibit 10.1 to the Form 8-K filed on June 21, 2013 and is incorporated herein by reference. Michael Ryan Employment Agreement In connection with the Closing of the Merger, Michael Ryan is required to enter into an employment agreement with National and the Company (the “Employment Agreement”), such agreement to go into effect at Closing. Pursuant to the terms of the Employment Agreement, Mr. Ryan shall serve as Chief Executive Officer and President of the Company and Executive Vice President of National for a term commencing on the date of Closing and ending on September 30, 2015, subject to early termination or renewal of the term. The Employment Agreement provides that Mr. Ryan shall be entitled to a base salary of $360,000, a bonus payable in the discretion of the Compensation Committee of National, a car allowance of $1,000 per month and such other benefits made available for senior executives of National. At Closing, National has agreed to grant to Mr. Ryan non-qualified options to purchase up to 300,000 shares of National Common Stock under a stock option plan of National then in effect. The options shall vest in three tranches as follows: 100,000 shares shall vest immediately upon grant, 100,000 shall vest on the first anniversary of Closing, and 100,000 shall vest on the second anniversary of Closing. The first tranche of options shall be exercisable at $0.50 per share, the second tranche of options shall be exercisable at $0.70 per share and the final tranche of options shall be exercisable at $0.90 per share, subject in each case to adjustments for stock splits, dividends, recapitalizations and the like and shall expire on September 30, 2020. If Mr. Ryan’s employment is terminated by the Company without cause, terminated due to death or disability, terminated by Mr. Ryan for good reason, terminated as a result of a change of control or at the expiration of the term, National or the Company has not entered into an employment agreement with Mr. Ryan upon substantially similar terms to the Employment Agreement, then Mr. Ryan shall be entitled to his base salary and expenses and accrued benefits through the date of termination, any unpaid bonus, and an amount equal to 100% of his base salary. The foregoing description of the Employment Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the form of the Employment Agreement, which was attached as Exhibit 10.2 to the Form 8-K filed on June 21, 2013 and is incorporated herein by reference. Special Meeting of Stockholders to approve the Merger On September 9, 2013, the Company held a special meeting of stockholders of the Company for the purpose of considering and voting on the Merger proposals described in greater detail in the Company’s Definitive Proxy Statement on Schedule 14A filed with the SEC on August 9, 2013 (the “Proxy Statement”).Holders of 62,192,939 shares of common stock of the Company, representing approximately 64% of the shares of the common stock of the Company outstanding and entitled to vote as of August 7, 2013, the record date for the special meeting, were present in person or represented by proxy at the special meeting.A summary of the voting results on each of the proposals submitted to a vote of the Company’s stockholders at the special meeting is set forth below: Proposal 1: Adoption of the Merger Agreement The Company’s stockholders adopted the Merger Agreement and the transactions contemplated thereby.Pursuant to the Merger Agreement, Merger Sub will be merged with and into the Company, with the Company surviving the Merger as a wholly owned subsidiary of National.The tabulation of votes on this proposal was as follows: For Against Abstain 4 Table of Contents ITEM1. BUSINESS - continued Proposal 2: Non-Binding Vote on Certain Compensation Relating to the Merger The Company’s stockholders approved, on a non-binding, advisory basis, the “golden parachute” compensation payable to one of the Company’s executive officers in connection with the Merger as described in the Proxy Statement.The tabulation of votes for this proposal was as follows: For Against Abstain Proposal 3: Adjournment of the Special Meeting The Company’s stockholders approved one or more adjournments of the special meeting, if necessary or appropriate, to solicit additional proxies to approve the proposal to adopt the Merger Agreement. Because the Company’s stockholders approved Proposal 1, the Company did not need to adjourn the special meeting to solicit additional proxies in favor of Proposal 1. For Against Abstain BUSINESS OVERVIEW Gilman Ciocia, Inc. (together with its wholly owned subsidiaries, “we”, “us”, “our” or the “Company”) was founded in 1981 and is incorporated under the laws of the State of Delaware.We provide federal, state and local tax preparation services to individuals, predominantly in the middle and upper income tax brackets, accounting services to small and midsize companies and financial planning services, including securities brokerage, investment management services, insurance and financing services. As of June 30, 2013, we had 26 offices operating in three states (New York, New Jersey, and Florida).Our financial planning clients are generally introduced to us through our tax return preparation services, accounting services and educational workshops. We believe that our tax return preparation and accounting services are inextricably intertwined with our financial planning activities and that overall profitability will depend, in part, on the two channels leveraging off each other since many of the same processes, procedures and systems support sales from both channels.Accordingly, management views and evaluates the Company as one segment. We also provide financial planning services through approximately 26 independently owned and operated offices in 8 states.We benefit from economies of scale associated with the aggregate production of both our offices and independently owned offices. All of our financial planners are employees or independent contractors of the Company and registered representatives of Prime Capital Services, Inc. ("PCS"), our wholly owned subsidiary.PCS conducts a securities brokerage business providing regulatory over-sight and products and sales support to its registered representatives, who sell investment products and provide services to their clients. PCS earns a share of commissions from the services that the financial planners provide to their clients in transactions for securities, insurance and related products.PCS is a registered securities broker-dealer with the Securities and Exchange Commission ("SEC") and a member of the Financial Industry Regulatory Authority ("FINRA") formerly known as the National Association of Securities Dealers, Inc. (“NASD”). We also have a wholly owned subsidiary, Asset & Financial Planning, Ltd. ("AFP"), which is registered with the SEC as an investment advisor. Almost all of our financial planners are also authorized agents of insurance underwriters. We have the capability of processing insurance business through PCS and Prime Financial Services, Inc. ("PFS", a wholly owned subsidiary), which are licensed insurance brokers, as well as through other licensed insurance brokers.We are also a licensed mortgage broker in the State of New York and through GC Capital Corp, our wholly owned subsidiary, a licensed mortgage brokerage business in the State of Florida. In fiscal 20131, approximately 79% of our revenues were derived from commissions and fees from financial planning services, including our financing and insurance activities, and approximately 21% were derived from fees for tax preparation and accounting services. 1 Fiscal years are denominated by the year in which they end.Accordingly, fiscal 2013 refers to the year ended June 30, 2013. 5 Table of Contents ITEM1. BUSINESS - continued A majority of the financial planners are also tax preparers and/or accountants. Our tax preparation business is conducted predominantly in February, March and April. During the 2013 tax season, we prepared approximately 22,000 United States tax returns, down approximately 5.2% from 23,200 prepared in 2012. Our shares of common stock are quoted on the OTC Bulletin Board under the symbol GTAX. Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K can be obtained, free of charge, on our website at www.gtax.com. OUR STRATEGY Overall Strategy.We believe that ourrecurring tax return preparation and accounting services are inextricably intertwined with our financial planningservices.Clients often consider other aspects of their financial needs, such as investments, insurance, retirement and estate planning, when having their tax returns and business records prepared by us. We believe that this combination of services to ourrecurring taxand accounting clients has created, and will continue to create, optimal revenue for us. Expand our client base through acquisitions. We are actively pursuing acquisitions of tax preparation and accounting firms to increase our client base and accounting business. In an effort to facilitate identifying potential acquisitions, we have launched an advertising campaign involving targeted direct mail, a customized website and inbound and outbound telemarketing to prospect for leads.We believe that, in addition to the tax preparation and accounting services revenue generated from the acquired practices, there are additional opportunities to increase financial planning revenue by providing financial planning services to many of the acquired clients. Recruiting financial planners.We are actively recruiting financial planners.These efforts are supported by advertising, targeted direct mail, and inbound and outbound telemarketing. Increase brand awareness; expand business presence. We plan to increase our brand recognition to attract new clients and financial planners. We are executing a comprehensive marketing plan to attract more clients and experienced financial planners, build market awareness, and educate consumers and maintain customer loyalty through direct marketing, advertising through our marketing department, use of our website, various public relations programs, live seminars, print advertising, radio and television. Provide value-added services to our clients. We provide our clients with access to a pool of well-trained financial planners and access to up-to-date market and other financial information.We provide our representatives with information and training regarding current financial products and services. Create technologically innovative solutions to satisfy client needs. We continue to pursue additional technologies to service the rapidly evolving financial services industry. Build recurring revenue. We have focused our financial planning efforts on building our fee-based investment advisory business. We believe that fee-based investment advisory services may be better for certain clients. While these fees generate substantially lower first year revenue than most commission products and are more susceptible to fluctuations in the financial markets, the recurring nature of these fees provides a platform for accelerating future revenue growth. Provide technological solutions to our employee and independent representatives.We believe that it is imperative that we continue to possess state-of-the-art technology so that our employees and independent registered representatives can effectively facilitate, measure and record business activity in a timely, accurate and efficient manner. By continuing our commitment to provide a highly capable technology platform to process business, we believe that we can achieve economies of scale and potentially reduce the need to hire additional personnel. Cost cutting measures.As a result of declines in financial markets, we have implemented a number of Company initiatives to consolidate job functions and implement other cost-cutting measures. Expand our product and service offering through strategic relationships. We continue to pursue business alliances, capitalize on cross-selling opportunities, create operational efficiencies and further enhance our name recognition. TAX RETURN PREPARATION AND ACCOUNTING SERVICES The United States Internal Revenue Service (the "IRS") reported that more than 134.3 million individual 2013 federal income tax returns and more than 135.5 million individual 2012 federal income tax returns were filed in the United States through May 10, 2013 and May 11, 2012, respectively.According to the IRS, a paid preparer completes approximately 62.0% of the tax returns e-filed in the United States each year.During 2013 tax season, the IRS reported receiving 0.8% less individual returns through May 10, 2013 than May 11, 2012. 6 Table of Contents ITEM1. BUSINESS - continued Among paid preparers, H&R Block, Inc. ("H&R Block") dominates the low-cost tax preparation business with approximately 11.0 thousand offices located throughout the United States. According to information released by H&R Block in its Form 10-K for its fiscal year ended April 30, 2013, H&R Block prepared an aggregate of approximately 22.2 million United States tax returns during the 2013 tax season and 22.3 million United States tax returns during the 2012 tax season. Regulation Federal legislation requires income tax return preparers to, among other things, register as a tax preparer, set forth their signatures and identification numbers on all tax returns prepared by them, and retain all tax returns prepared by them for three years.Federal laws also subject income tax preparers to accuracy-related penalties in connection with the preparation of income tax returns.Preparers may be prohibited from further acting as income tax return preparers if they continuously and repeatedly engage in specified misconduct.In addition, authorized IRS e-filer providers are required to comply with certain rules and regulations, as per IRS Publication 1345 and other notices of the IRS applicable to e-filing. In September 2010, the IRS published final regulations that required all tax return preparers to use a Preparer Tax identification Number (“PTIN”) as their identifying number on federal tax returns filed after December 31, 2010; required all tax return preparers to be authorized to practice before the IRS as a prerequisite to obtaining or renewing a PTIN; caused all previous issued PTIN’s to expire on December 31, 2010 unless properly renewed; allowed the IRS to conduct tax compliance checks on tax return preparers; defined the individuals who are considered “tax return preparers” for the PTIN applicants, and; set the amount of the PTIN user registration fee at $64.25 per year.The IRS also conducted background checks on PTIN applicants. The Gramm-Leach-Bliley Act and related Federal Trade Commission (“FTC”) regulations require us to adopt and disclose customer privacy policies and provide customers the opportunity to opt-out of having their information shared with certain third parties. Competition We compete with national tax return preparers such as H&R Block, Jackson Hewitt, and Liberty Tax.The remainder of the tax preparation industry is highly fragmented and includes regional tax preparation services, accountants, attorneys, small independently owned companies, and financial service institutions that prepare tax returns as ancillary parts of their business. To a much lesser extent, we compete with the on-line and software self preparer market.We believe that H&R Block’s dominance as the industry leader and the fragmentation of the rest of the industry represents a very attractive growth opportunity for us. The principal methods of competition within the tax return preparation industry include price, service and reputation for quality.We believe that within the middle to upper income tax brackets (the niche-market in which we concentrate), service and reputation for quality are the key to competing in the tax return preparation business. FINANCIAL PLANNING All of our financial planners are registered representatives of PCS.PCS conducts a securities brokerage business providing regulatory oversight and product and sales support to its registered representatives, who provide investment products and services to their clients. PCS is a registered securities broker-dealer with the SEC and a member of FINRA. To become a registered representative, a person must pass one or more of a series of qualifying exams administered by FINRA that test the person's knowledge of securities and related regulations. Thereafter, PCS supervises the registered representatives with regard to all regulatory matters. In addition to certain mandatory background checks required by FINRA, PCS also requires that each registered representative respond in writing to a background questionnaire. PCS has been able to recruit and retain experienced and productive registered representatives who seek to establish and maintain personal relationships with their clients. We believe that continuing to add experienced, productive registered representatives is an integral part of our growth strategy. Regulation (Compliance and Monitoring) PCS, AFP and the securities industry in general are subject to extensive regulation in the United States at both the federal and state levels as well as by self-regulatory organizations ("SROs") such as FINRA. The SEC is the federal agency primarily responsible for the regulation of broker-dealers and investment advisers doing business in the United States. Certain aspects of broker-dealer regulation have been delegated to securities industry SROs, principally FINRA and the New York Stock Exchange (“NYSE”). These SROs adopt rules (subject to SEC approval) that govern the industry and, along with the SEC, conduct periodic examinations of the operations of PCS. PCS is a member of FINRA and the NYSE. The Board of Governors of the Federal Reserve System also promulgates regulations applicable to securities credit transactions involving broker-dealers. Securities firms are also subject to regulation by state securities administrators in those states in which they conduct business. 7 Table of Contents ITEM1. BUSINESS - continued Broker-dealers are subject to regulations covering all aspects of the securities industry, including sales practices, trade practices among broker-dealers, net capital requirements, the use and safekeeping of clients' funds and securities, recordkeeping and reporting requirements, supervisory and organizational procedures intended to ensure compliance with securities laws and to prevent unlawful trading on material nonpublic information, employee related matters including qualification and licensing of supervisory and sales personnel, limitations on extensions of credit in securities transactions, clearance and settlement procedures, requirements for the registration, underwriting, sale and distribution of securities and rules of the SROs designed to promote high standards of commercial integrity and just and equitable principles of trade. A particular focus of the applicable regulations is the relationship between broker-dealers and their clients. As a result, many aspects of the relationship between broker-dealers and clients are subject to regulation, including, in some instances, requirements that brokers make "suitability" determinations as to certain customer transactions, limitations on the amounts that may be charged to clients, timing of proprietary trading in relation to clients’ trades, and disclosures to clients. Additional legislation, changes in rules promulgated by the SEC, state regulatory authorities or SROs, or changes in the interpretation or enforcement of existing laws and rules may directly affect the mode of operation and profitability of broker-dealers. The SEC, SROs and state securities commissions may conduct administrative proceedings that can result in censure, fines, the issuance of cease-and-desist orders or the suspension or expulsion of a broker-dealer, its officers or employees. The principal purpose of regulating and disciplining broker-dealers is for the protection of customers and the securities markets, not the protection of creditors or shareholders of broker-dealers. As a registered broker-dealer, PCS is required to, and has established and maintains a system to supervise the activities of its retail brokers, including its independent contractor offices and other securities professionals. The supervisory system must be reasonably designed to achieve compliance with applicable securities laws and regulations, as well as SRO rules. The SROs have established minimum requirements for such supervisory systems; however, each broker-dealer must establish procedures that are appropriate for the nature of its business operations. Failure to establish and maintain an adequate supervisory system may result in sanctions imposed by the SEC or an SRO, which could limit PCS' ability to conduct its securities business. Moreover, under federal law and certain state securities laws, PCS may be held liable for damages resulting from the unauthorized conduct of its account executives to the extent that PCS has failed to establish and maintain an appropriate supervisory system. Competition The financial planning and investment advisory business is highly competitive and contains businesses with a wide range of services.We compete with both large and small investment management companies, commercial banks, brokerage firms (including discount brokerage firms that have electronic brokerage services), insurance companies, independent financial planners, independent broker-dealers and other financial institutions.Many of our larger competitors have greater marketing, financial and technical resources than we do. In addition, we may suffer from competition from departing employees and financial planners, and may compete for talent with other financial service businesses.Our ability to compete effectively in our businesses is substantially dependent on our continuing ability to attract, retain, and motivate qualified financial advisors. COMPETITIVE ADVANTAGES Tax Return Preparation and Accounting Services We believe that we offer clients a cost effective and proactive tax preparation and tax planning service compared to services provided by H&R Block, accountants and many independent tax preparers. Our volume allows us to provide uniform services at competitive prices. In addition, as compared to certain of our competitors that are open only during tax season, all of our offices are open year round to provide financial planning and other services to our clients. Almost all of our professional tax preparers have tax preparation experience or are trained by us to meet the required level of expertise to properly prepare tax returns. Our tax preparers are generally not certified public accountants, attorneys or enrolled agents. Therefore, they are limited in the representation that they can provide to clients of ours in the event of an audit by the IRS. However, through our acquisition of accounting firms, we expect the percentage of our tax preparers who are certified public accountants to increase.Only an attorney, a certified public accountant or a person specifically enrolled to practice before the IRS can represent a taxpayer in an audit. Financial Planning A majority of our tax preparers and accountants also perform financial planning services. We provide financial planning services, including securities brokerage, investment management services, insurance and financing services.Most middle and upper income individuals require a variety of financial planning services. Clients often consider other aspects of their financial needs, such as insurance, investments, retirement and estate planning, while having their tax returns prepared by us.We offer every client the opportunity to complete a questionnaire that is designed to ascertain if the client needs services for other aspects of the client’s financial situation. These questionnaires are reviewed to determine whether the client may benefit from our financial planning services. 8 Table of Contents ITEM1. BUSINESS - continued We provide a variety of services and products to our financial planners to enhance their professionalism and productivity. Approved Investment Products.Our financial planners offer a wide variety of approved investment products to their clients that are sponsored by well-respected, financially sound companies. We believe that this is critical to the success of our financial planners and us. We follow a selective process in determining approved products to be offered to clients by our financial planners, and we periodically review the product list for continued maintenance or removal of approved status. Marketing.We provide advertising and public relations assistance to our financial planners that enhance their profile, public awareness, and professional stature in the public's eye, including FINRA-approved marketing materials, corporate and product brochures and client letters. Supervision/Compliance.Our financial planners seek and value assistance in the area of compliance. Keeping in step with the latest industry regulations, our compliance department provides to our representatives, among other things: · Advertising and sales literature review; · Field inspections, followed up with written findings and recommendations; · Assistance with customer complaints and regulatory inquiries; · Workshops, seminars and in-house publications on various compliance matters; · Regional and national meetings; and · Interpretation of rules and regulations and general compliance training. Clearing. We utilize the services of National Financial Services, LLC, which is a wholly owned subsidiary of Fidelity Investments, to clear our transactions.Engaging the processing services of a clearing firm exempts us from the application of certain capital reserve requirements and other complex regulatory requirements imposed by federal and state securities laws. MARKETING We market our services principally through referrals from customers, media, direct mail, promotions and workshops. The majority of clients in each office return to us for tax preparation services during the following year. Branding.We have invested in upgrading our offices and developing a consistent look including a distinctive logo and the use of green and gold in our direct mail pieces, website, promotional pieces and signage.In addition, we consistently direct individuals to our 1-800-TAX-TEAM toll free telephone number. Media.We advertise on television, radio, newspapers, magazines and outdoor media. Direct Mail.We regularly send direct mail advertisements to residences in the areas surrounding our offices. The direct mail advertising solicits business for our tax preparation and financial planning services. Many of our new clients each year are introduced to us through our direct mail advertising. Workshops.We promote local tax planning workshops.At these workshops, prospective new clients can learn easy to follow strategies for reducing their taxes and for accumulating, preserving and transferring their wealth. Online.We have a website on the internet at www.gtax.com for Company information, including financial information and our latest news releases.In addition, we utilize search engine marketing tools and advertising to attract interest to our site. SEASONALITY Our fiscal year ends on June30. All references to quarters and years in this document are to fiscal quarters and fiscal years unless otherwise noted. The seasonal nature of our tax return business results in our recognition of approximately 51% of our tax revenues in the third quarter and approximately 31% of our tax revenues in the fourth quarter of each fiscal year, the peak tax preparation season. 9 Table of Contents ITEM1. BUSINESS - continued ACQUISITIONS In fiscal 2011, we completed the purchase of one tax and accounting services firm generating approximately $1.4 million annually in tax preparation and accounting service fees. We made two acquisitions in fiscal year 2010.See Note 3 to Notes to Consolidated Financial Statements for more on acquisitions. EMPLOYEES As of June 30, 2013, we employed 188 persons on a permanent full-time basis. During tax season, we typically employ seasonal employees who do only tax return preparation or provide support functions. The minimum requirements for a tax preparer at the Company are generally some tax preparation experience and the completion of our proprietary tax preparation training course or equivalent educational experience. We have entered into service agreements with Abel Southeast, Inc and Abel HRO Services, Inc. (“Abel”) for Abel to provide professional employment organization services to us.Abel and the Company are co-employers over specified Company worksite employees with Abel acting as the administrative co-employer. Each of the registered representatives licensed with PCS and insurance agents licensed through us have entered into a commission sharing agreement with us. Each such agreement generally provides that a specified percentage of the commissions earned by us are paid to the registered representative or insurance agent.In the commission sharing agreements, the employee registered representatives also agree to maintain certain Company information as confidential and not to compete with us. TRADEMARK We have registered our "Gilman Ciocia Tax and Financial Planning" trademark with the U.S. Patent and Trademark Office.The trademark is registered through 2017. SHAREHOLDER AGREEMENT On August 20, 2007, Michael Ryan (our Chief Executive Officer), Carole Enisman (ourformer Executive Vice President of Operations), Ted Finkelstein (our Vice President, General Counsel and Secretary), Dennis Conroy (our former Chief Accounting Officer), Prime Partners, Inc. and Prime Partners II, LLC (holding companies owned in part by Michael Ryan),Wynnefield Small Cap Value Offshore Fund, Ltd., Wynnefield Partners Small Cap Value, L.P., Wynnefield Partners Small Cap Value, L.P.I and WebFinancial Corporation, now know asSteel Partners Holdings, L.P., entered into a Shareholders Agreement concerning the voting of their shares of our common stock.These shareholders collectively own approximately 59.9% of our issued and outstanding shares of common stock.Pursuant to the shareholders agreement, these shareholders have the ability to influence certain actions requiring a shareholder vote, including, the election of directors. ITEM1A. RISK FACTORS Risks Related to the Merger Gilman and National may be unable to satisfy the conditions to the completion of the Merger and the Merger may not be completed. Completion of the Merger is conditioned on, among other things, the adoption of the Merger Agreement by Gilman stockholders, the holders of no more than 5%, in the aggregate, of the outstanding shares of Gilman common stock have properly exercised (and not withdrawn) appraisal rights in accordance with applicable law, FINRA having approved the Rule 1017 Application and the absence of any law or regulation that prohibits the completion of the Merger. Each party’s obligation to close the Merger is also subject to the material accuracy of the representations and warranties of the other party in the Merger Agreement and the compliance in all material respects with covenants of the other party in the Merger Agreement. Although the Merger Agreement has been adopted by Gilman’s stockholders and National and Gilman have agreed in the Merger Agreement to use reasonable best efforts to complete the Merger as promptly as practicable, these and other conditions to the completion of the Merger may fail to be satisfied. In addition, satisfying the conditions to and completion of the Merger may take longer, and could cost more, than National and Gilman expect. Under the Merger Agreement, neither National nor Gilman will have the right to terminate or renegotiate the Merger agreement or to resolicit proxies as a result of any increase or decrease in the value of National common stock. 10 Table of Contents ITEM1A. RISK FACTORS - continued The market price of National common stock may be volatile. The trading volume has traditionally not been high which impacts the volatility of the National common stock. Under the Merger Agreement, neither National nor Gilman will have the right to terminate or renegotiate the Merger Agreement or to resolicit proxies as a result of any increase or decrease in the value of National common stock. Prior to the effective time of the Merger, the market price of National common stock may fluctuate significantly and decrease in response to various factors, including without limitation ● quarterly variations in operating results; ● general market conditions in each company’s respective industry; ● announcements and actions by competitors; ● limited trading volume of National’s securities on the OTC Bulletin Board; ● regulatory and judicial actions; ● diversion of the attention of management from other ongoing business concerns; and ● general economic conditions. In addition, as a result of the number of shares to be issued in the Merger, and the potential dilution of National’s earnings per share, the price of National’s common stock is likely to be volatile following the Merger. Failure to complete the Merger could negatively affect the stock price and the future business and financial results of Gilman. National and Gilman may not receive the necessary stockholder or regulatory approvals or satisfy the other conditions required for the completion of the Merger. If the Merger is not completed, Gilman will be subject to several risks, including the following: ● Gilman may be required to pay significant transaction costs related to the Merger, including under certain circumstances a termination fee of up to $800,000 payable to National; ● the current market price of Gilman common stock may reflect a market assumption that the Merger will occur, and a failure to complete the Merger could result in a decline in the market price of Gilman common stock; ● there may be a distraction of its management and employees from day-to-day operations, because matters related to the Merger (including integration planning) may require substantial commitments of time and resources that could otherwise have been devoted to other opportunities that could have been beneficial; and ● Gilman would not realize the benefits expected to result from the Merger and Gilman would continue to face the risks that it currently faces as an independent company. The merger consideration payable in the Merger may be decreased in certain circumstances. The Merger Agreement provides that if the assumed indebtedness is in excess of $5,000,000 and up to $5,400,000 (the “Difference”), then this shall cause a reduction in the number of shares of National common stock issued under the Merger Agreement, such reduction in share amount equal to the quotient of the Difference and $0.30 (subject to equitable adjustment for any stock split, dividend recapitalization and the like). Any such reduction in the merger consideration does not require further action by Gilman’s board of directors or shareholders. Some of the directors and executive officers of Gilman have interests in the Merger that are different from, or in addition to, those of the other Gilman stockholders. Certain of the directors and executive officers of Gilman have arrangements that provide them with interests in the Merger that are different from, or in addition to, those of the stockholders of Gilman. For instance, in connection with the Merger (i) National will appoint two persons nominated by the Gilman board of directors and reasonably acceptable to National to serve as Class I members of the National board of directors and to nominate such persons for election at the next election of Class I directors of National, (ii) Ted Finkelstein, Gilman’s Vice President, Secretary and General Counsel is entitled to a change-in-control payment in the event of voluntary or involuntary termination resulting from the Merger in an amount equal to $185,000; (iii) Michael Ryan, Gilman’s President and Chief Executive Officer, Carole Enisman, Michael Ryan’s wife, and Prime Partners, Inc., a company controlled by Michael Ryan, and three trusts of which James Ciocia, Chairman of Gilman’s board of directors, will receive approximately $1 million in the aggregate from National as pay off of certain assumed indebtedness, and (iv) Michael Ryan will enter into an employment agreement with National relating to his continued employment at Gilman after the effective time of the Merger, in the form attached to the Merger Agreement. 11 Table of Contents ITEM1A. RISK FACTORS - continued In addition, as of August 7, 2013, directors and executive officers of Gilman and their affiliates beneficially owned approximately 76.7% of the outstanding shares of Gilman common stock and the directors and executive officers of Gilman also have certain rights to indemnification and to directors’ and officers’ liability insurance that will be provided by National following the completion of the Merger. Gilman is subject to business uncertainties and contractual restrictions while the Merger is pending. Uncertainty about the effect of the Merger on Gilman employees and consultants may have an adverse effect on Gilman. These uncertainties may impair Gilman’s ability to attract, retain, and motivate key personnel until the Merger is completed. If key employees or consultants leave Gilman because of uncertainty about their future roles, Gilman’s business, or National’s business following the Merger, could be harmed. In addition, the Merger Agreement restricts Gilman from making acquisitions or dispositions, making capital expenditures in excess of a specified amount, and taking other specified actions without the consent of National until the Merger occurs. These restrictions may prevent Gilman from pursuing attractive business opportunities or addressing other developments that may arise prior to the completion of the Merger or from executing its business strategies. The Merger Agreement limits Gilman's ability to pursue alternatives to the Merger and contains provisions that could affect the decisions of a third party considering making an alternative acquisition proposal to the Merger. The Merger Agreement prohibits Gilman from soliciting, initiating, or encouraging alternative merger or acquisition proposals from any third party. Under the terms of the Merger Agreement, Gilman will be required to pay to National a termination fee of up to $800,000 if the Merger Agreement is terminated under certain circumstances. This termination fee would be payable in certain circumstances involving Gilman accepting a different acquisition proposal or its board of directors recommending a different acquisition proposal to its stockholders prior to their vote. These provisions could affect the decision by a third party to make a competing acquisition proposal, including the structure, pricing, and terms proposed by a third party seeking to acquire or merge with Gilman. If the Merger does not qualify as a “reorganization” under Section 368(a) of the Code, the stockholders of Gilman may be required to pay substantial United States federal income taxes as a result of the Merger. National and Gilman intend that the Merger will qualify as a “reorganization” under Section 368(a) of the Code. National and Gilman currently anticipate that the United States holders of shares of Gilman common stock generally should not recognize taxable gain or loss as a result of the Merger. However, neither National nor Gilman has requested, or intends to request, a ruling from the IRS with respect to the tax consequences of the Merger, and there can be no assurance that the companies’ position would be sustained if challenged by the IRS. Accordingly, if there is a final determination that the Merger does not qualify as a “reorganization” under Section 368(a) of the Code and is taxable for United States federal income tax purposes, Gilman stockholders generally would recognize taxable gain or loss on their receipt of common stock of National in connection with the Merger equal to the difference between such stockholder’s adjusted tax basis in their shares of Gilman capital stock and the fair market value of the equity securities of National. For a more complete discussion of the material United States federal income tax consequences of the Merger, see the section entitled “Material United States Federal Income Tax Consequences of the Merger” beginning on page 79. Litigation may be instituted against National, members of the National board of directors, Gilman, members of the Gilman board of directors, and Merger Sub challenging the Merger and adverse judgments in these lawsuits may prevent the Merger from becoming effective within the expected timeframe or at all. National, members of the National board of directors, Gilman, members of the Gilman board of directors, and Merger Sub may be named as defendants in class action lawsuits to be brought by National or Gilman stockholders challenging the Merger. If the plaintiffs in these potential cases are successful, they may prevent the parties from completing the Merger in the expected timeframe, if at all. Even if the plaintiffs in these potential actions are not successful, the costs of defending against such claims could adversely affect the financial condition of National or Gilman. Costs associated with the Merger are difficult to estimate, may be higher than expected and may harm the financial results of the combined company. 12 Table of Contents ITEM1A. RISK FACTORS - continued Both National and Gilman will incur substantial direct transaction costs associated with the Merger, whether or not the Merger is completed, and additional costs associated with consolidation and integration of operations. If the total costs of the Merger exceed estimates, or the benefits of the Merger do not exceed the total costs of the Merger, Gilman’s financial results could be adversely affected. Risks Related to the Combined Company if the Merger is Completed National may not realize the expected benefits of the Merger because of integration difficulties and other challenges. The success of the Merger will depend, in part, on National’s ability to realize the anticipated revenue, cost, tax, and other synergies from integrating Gilman’s business with its existing business. The integration process may be complex, costly, and time-consuming. The difficulties of integrating the operations of Gilman’s business could include, among others: • failure to implement National’s business plan for the combined business; • unanticipated issues in integrating logistics, information, communications, and other systems; • lost sales and customers as a result of certain customers of either of the two companies deciding not to do business with National after the Merger; • loss of key Gilman employees and consultants with knowledge of Gilman’s historical business and operations; • unanticipated changes in applicable laws and regulations; • negative impacts on National’s internal control over financial reporting; and • other unanticipated issues, expenses, or liabilities that could impact, among other things, National’s ability to realize any expected synergies on a timely basis, or at all. National may not accomplish the integration of Gilman’s business smoothly, successfully, or within the anticipated costs or time frame. The diversion of the attention of management from National’s current operations to the integration effort and any difficulties encountered in combining operations could prevent National from realizing the full benefits anticipated to result from the Merger and could adversely affect its business. In addition, the integration efforts could divert the focus and resources of the management of National and Gilman from other strategic opportunities and operational matters during the integration process. Gilman stockholders will have a reduced ownership and voting interest in National after the Merger and, as a result, will be able to exert less influence over management. Following the Merger, each Gilman stockholder will become a stockholder of National with a percentage ownership of National after the Merger that is much smaller than the stockholder’s percentage ownership of Gilman. It is expected that the former stockholders of Gilman as a group will own approximately 20% of the outstanding shares of National common stock immediately after the completion of the Merger. Because of this, Gilman stockholders will have substantially less influence on the management and policies of National after the Merger than they now have with respect to the management and policies of Gilman. National common stock has low trading volume and any sale of a significant number of shares is likely to depress the trading price. National common stock is quoted on the OTC Bulletin Board. Traditionally, the trading volume of the National common stock has been limited. Because of this limited trading volume, the former Gilman stockholders may not be able to sell quickly any significant number of the National shares of common stock, and any attempted sale of a large number of National shares will likely have a material adverse impact on the price of the National common stock. Because of the limited number of shares of common stock being traded, the per share price is subject to volatility and may continue to be subject to rapid price swings in the future. If there are Gilman stockholders that exercise their appraisal rights, the surviving corporation in the Merger will be responsible for the resulting cash payment obligation. If the Merger is completed, holders of Gilman common stock are entitled to appraisal rights under Section262 of the Delaware General Corporation Law (the “DGCL”), or Section262, provided that they comply with the conditions established by Section262. If there are Gilman stockholders who exercise such rights and complete the process required by the DGCL, Gilman, as the surviving company in the Merger, will be obligated to pay such stockholders the pre-Merger cash value of their Gilman stock as determined by the Delaware Court of Chancery. 13 Table of Contents ITEM1A. RISK FACTORS - continued The Merger will result in changes to the board of directors of National. Upon completion of the Merger, the composition of the board of directors of National will be different than the current boards of National and Gilman. The National board of directors currently consists of 9 directors and upon the completion of the Merger, two directors designated by Gilman’s board of directors will join the National board of directors. This new composition of the board of directors of National may affect the future decisions of National. Risks Related to Gilman’s Business Our insurance coverage may be inadequate, resulting in an increase in our out-of-pocket costs. Our insurance carrier interrelated all claims involving the variable annuity sales practices of certain registered representatives of PCS that involve an SEC Order Instituting Administrative and Cease-And-Desist Proceedings Pursuant to Section 8A of the Securities Act of 1933, Sections 15(b) and 21(c) of the Exchange Act, and Section 203(f) of the Investment Advisors Act of 1940. The total remaining insurance coverage for all of these claims has been exhausted after settling claims.As a result, we could be required to pay significant additional costs out of pocket, which would reduce our working capital and have a material adverse effect on our results of operations. As of June 30, 2013, we had a $3.6 million deficit in working capital.If the Merger with National does not close, we will need additional capital to continue operations and to successfully execute our strategic plan including expanding our business plans and pursuing acquisitions.Failure to obtain capital could have an adverse effect upon our business and our strategic plan, including expanding our business plans and pursuing acquisitions. The capital raised by us in the recent past has been through the private sale of notes and common stock and there is no assurance that we will be able to continue to do so.Our inability to find other sources of financing or our inability to raise additional capital through private sales could have an adverse effect upon our business strategic plan including expanding our business plans and pursuing acquisitions. Our business has and may continue to be harmed by market volatility and declines in general economic conditions. As the financial markets have deteriorated, our financial planning channel has suffered decreased revenues. Our revenue and profitability may continue to be adversely affected by declines in the volume of securities transactions and in market liquidity, which generally result in lower revenues from trading activities and commissions. Lower securities price levels may also result in a reduced volume of transactions as well as losses from declines in the market value of securities held in trading, investment and underwriting positions. In periods of low volume, the fixed nature of certain expenses, including salaries and benefits, computer hardware and software costs, communications expenses and office leases will adversely affect profitability. Sudden sharp declines in market values of securities, like that experienced during the past year, and the failure of issuers and counterparts to perform their obligations have resulted in illiquid markets in which we have and may continue to incur losses in principal trading and market making activities. We have a history of losses and may incur losses in the future. We incurred losses in fiscal years 2012, 2011, and 2010, and may incur losses again in the future. As of June 30, 2013, our accumulated deficit was $35.0 million.If we fail to earn profits, the value of a shareholder’s investment may decline. Litigation could have an adverse effect on our operating results and could harm our ability to effectively manage our business. If we were to be found liable to clients for misconduct alleged in civil proceedings, our operations may be adversely affected. Many aspects of our business involve substantial risks of liability. There has been an increase in litigation and arbitration within the securities industry in recent years, including class action suits seeking substantial damages. Broker-dealers such as PCS are subject to claims by dissatisfied clients, including claims alleging they were damaged by improper sales practices such as unauthorized trading, churning, sales of unsuitable securities, use of false or misleading statements in the sale of securities, mismanagement and breach of fiduciary duty. Broker-dealers may be liable for the unauthorized acts of their retail brokers and independent contractors if they fail to adequately supervise their conduct.PCS is a defendant and respondent in lawsuits and FINRA arbitrations in the ordinary course of business.PCS maintains securities broker-dealer's professional liability insurance to insure against this risk, but the insurance policy contains a deductible, a cap on each claim and a cumulative cap on coverage.In addition, certain activities engaged in by brokers may not be covered by such insurance. The adverse resolution of any legal proceedings involving us could have a material adverse effect on our business, financial condition, and results of operations or cash flows.In addition, any litigation could divert management’s attention from operating our business. 14 Table of Contents ITEM1A. RISK FACTORS - continued Certain private shareholders, including some of our directors and officers, control a substantial interest in us and thus may influence certain actions requiring a vote of our shareholders. On August 20, 2007, Michael Ryan (our Chief Executive Officer), Carole Enisman (ourformer Executive Vice President of Operations), Ted Finkelstein (our Vice President, General Counsel and Secretary), Dennis Conroy (our former Chief Accounting Officer), Prime Partners, Inc. and Prime Partners II, LLC (holding companies owned in part by Michael Ryan), Wynnefield Small Cap Value Offshore Fund, Ltd., Wynnefield Partners Small Cap Value, L.P., Wynnefield Partners Small Cap Value, L.P.I and WebFinancial Corporation, now know as Steel Partners Holdings, L.P., entered into a Shareholders Agreement concerning the voting of their shares of our common stock.These shareholders collectively own approximately 59.9% of our issued and outstanding shares of common stock.Pursuant to the shareholders agreement, these shareholders have the ability to influence certain actions requiring a shareholder vote, including, the election of directors.This concentration of ownership and control by these shareholders could delay or prevent a change in our control or other action, even when a change in control or other action might be in the best interests of our other shareholders. Our staggered board may entrench management, could prevent or delay a change of control of the Company and discourage unsolicited shareholder proposals or bids for our common stock that may be in the best interests of our shareholders. Our restated certificate of incorporation provides that our board of directors is divided into three classes, serving staggered three-year terms.As a result, at any annual meeting only a minority of our board of directors will be considered for election. Since our staggered board prevents our shareholders from replacing a majority of our board of directors at any annual meeting, it may entrench management, delay or prevent a change in our control and discourage unsolicited shareholder proposals or unsolicited bids for our common stock that may be in the best interests of our shareholders. Our operations may be adversely affected if we are not able to make acquisitions. If we do not close on acquisitions, have the appropriate capital available to make acquisitions or do not make acquisitions on economically acceptable terms, our operations may be adversely affected. We plan to continue to expand in the area of tax and accounting services by expanding the business through acquisitions.Our revenue growth will in large part depend upon the expansion of existing business and the successful integration and profitability of acquisitions. Making and integrating acquisitions could impair our operating results. Our current strategy is to actively pursue acquisitions of tax preparation and accounting firms.Acquisitions involve a number of risks, including: diversion of management’s attention from current operations; disruption of our ongoing business; difficulties in integrating and retaining all or part of the acquired business, its customers and its personnel; and the effectiveness of the acquired company’s internal controls and procedures. The individual or combined effect of these risks could have an adverse effect on our business. In paying for an acquisition, we may deplete our cash resources. Furthermore, there is the risk that our valuation assumptions, customer retention expectations and our models for an acquired product or business may be erroneous or inappropriate due to foreseen or unforeseen circumstances and thereby cause us to overvalue an acquisition target. There is also the risk that the contemplated benefits of an acquisition may not materialize as planned or may not materialize within the time period or to the extent anticipated. Our operations may be adversely affected if we are not able to expand our financial planning business by hiring additional financial planners and opening new offices. If the financial planners that we presently employ or recruit do not perform successfully, our operations may be adversely affected. We plan to continue to expand in the area of financial planning, by expanding the business of presently employed financial planners and by recruiting additional financial planners. Our revenue growth will in large part depend upon the expansion of existing business and the successful integration and profitability of the recruited financial planners. Our growth will also depend on the success of independent financial planners who are recruited to join us. Our cost cutting strategy could adversely affect our operations. As a result of declines in the financial markets we have consolidated certain job functions and implemented other cost cutting measures.There is no assurance that our cost cutting strategy will be efficient or that such strategy will not have an adverse impact on operations. 15 Table of Contents ITEM1A. RISK FACTORS - continued Our consolidated financial statements do not include any adjustments that might result from the opening of new offices or from the uncertainties of a shift in our business. We may choose to open new offices. When we open a new office, we incur significant expenses to build out the office and to purchase furniture, equipment and supplies. We have found that a new office usually suffers a loss in its first year of operation, shows no material profit or loss in its second year of operation and does not attain profitability, if ever, until its third year of operation. Therefore, our operating results could be materially adversely affected in any year that we open a significant number of new offices. Our sale of 80.0 million shares of common stock in August 2007, the sale of 3.9 million shares in a public stock offering, the sale of 1.0 million shares in the private offering and the issuance of shares as compensation to our Board of Directors commencing with fiscal 2008 has significantly diluted the common stock ownership of our shareholders which could adversely affect future prices of our stock. The significant dilution of the common stock ownership of then-existing shareholders resulting from our August 2007 private placements, the dilution of common stock ownership resulting from our sale of 3.9 million shares of common stock in a public stock offering, the sale of 1.0 million shares in a private offering and the issuance of shares as compensation to our Board of Directors commencing with fiscal 2008 could have an adverse effect on the future price of the shares of our common stock and on the future volume of the shares traded. Our shares of our common stock are not quoted on a national securities exchange, which limits our ability to raise capital and your ability to trade in our securities, and which results in additional regulatory requirements. Our shares of common stock are quoted on the OTC Bulletin Board under the symbol GTAX.If the Company fails to meet criteria set forth in Rule 15c2-11 (the “Rule”) under the Exchange Act (for example, by failing to file periodic reports as required by the Exchange Act), various practice requirements are imposed on broker-dealers who sell securities governed by the Rule to persons other than established customers and accredited investors. For these types of transactions, the broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transactions prior to sale. Consequently, the Rule may have a material adverse effect on the ability of broker-dealers to sell the Company's securities, which may materially affect the ability of shareholders to sell the securities in the secondary market. Not being listed on a national securities exchange may make trading our shares difficult for investors, potentially leading to declines in the share price. It may also make it more difficult for us to raise additional capital. The low trading volume of our common stock increases volatility, which could impair our ability to obtain equity financing. Low trading volume in our common stock increases volatility, which could result in the impairment of our ability to obtain equity financing. As a result, historical market prices may not be indicative of market prices in the future. In addition, the stock market has recently experienced extreme stock price and volume fluctuation. Our market price may be impacted by changes in earnings estimates by analysts, economic and other external factors and the seasonality of our business. Fluctuations or decreases in the trading price of the common stock may adversely affect the shareholders' ability to buy and sell the common stock and our ability to raise money in a future offering of common stock. Changing laws and regulations have resulted in increased compliance costs for us, which could affect our operating results. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act and newly enacted SEC regulations have created additional compliance requirements for companies such as ours. We are committed to maintaining high standards of internal controls over financial reporting, corporate governance and public disclosure. As a result, we intend to continue to invest appropriate resources to comply with evolving standards, and this investment has resulted and will likely continue to result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. Dependence on technology software and systems and our inability to provide assurance that our systems will be effective could adversely affect our operations. As an information-financial services company with a subsidiary broker-dealer, we are greatly dependent on technology software and systems and on the internet to maintain customer records, effect securities transactions and prepare and file tax returns. In the event that there is an interruption to our systems due to internal systems failure or from an external threat, including terrorist attacks, fire and extreme weather conditions, our ability to prepare and file tax returns and to process financial transactions could be affected. We have offsite backup, redundant and remote failsafe systems in place to safeguard against these threats but there can be no assurance that such systems will be effective to prevent malfunction and adverse effects on operations. 16 Table of Contents ITEM1A. RISK FACTORS - continued We face substantial competition.If we fail to remain competitive, we may lose customers and our results of operations would be adversely affected. The financial planning and tax planning industries are highly competitive.If our competitors create new products or technologies, or are able to take away our customers, our results of operations may be adversely affected. Our competitors include companies specializing in income tax preparation as well as companies that provide general financial services. Our principal competitors are H&R Block and Jackson Hewitt in the tax preparation field and many well-known national brokerage and insurance firms in the financial services field. Many of these competitors have larger market shares and significantly greater financial and other resources than us.We may not be able to compete successfully with such competitors. Competition could cause us to lose existing clients, impact our ability to acquire new clients and increase advertising expenditures, all of which could have a material adverse effect on our business or operating results. Additionally, federal and state governments may in the future become direct competitors to our tax offerings.If federal and state governments provide their own software and electronic filing services to taxpayers at no charge it could have a material adverse effect on our business, financial condition and results of operations.The federal government has proposed legislation that could further this initiative. Government initiatives that simplify tax return preparation could reduce the need for our services as a third party tax return preparer. Many taxpayers seek assistance from paid tax return preparers such as us because of the level of complexity involved in the tax return preparation and filing process. From time to time, government officials propose measures seeking to simplify the preparation and filing of tax returns or to provide additional assistance with respect to preparing and filing such tax returns. The passage of any measures that significantly simplify tax return preparation or otherwise reduce the need for a third party tax return preparer could reduce demand for our services, causing our revenues or profitability to decline. Changes in the tax law that result in a decreased number of tax returns filed or a reduced size of tax refunds could harm our business. From time to time, the United States Treasury Department and the Internal Revenue Service adopt policy and rule changes and other initiatives that result in a decrease in the number of tax returns filed or reduce the size of tax refunds. Such changes in the tax law could reduce demand for our services, causing our revenues and/or profitability to decline. The highly seasonal nature of our business presents a number of financial risks and operational challenges which, if we fail to meet, could materially affect our business. Our business is highly seasonal. We generate substantially all of our tax preparation revenues during tax season, which is the period from January1 through April30. The concentration of this revenue-generating activity during this relatively short period presents a number of operational challenges for us including: (i)cash and resource management during the first eight months of our fiscal year, when we generally operate at a loss and incur fixed costs and costs of preparing for the upcoming tax season; (ii)flexible staffing, because the number of employees at our offices during the peak of tax season is much higher than at any other time; (iii)accurate forecasting of revenues and expenses; and (iv)ensuring optimal uninterrupted operations during peak season, which is the period from January 1 through April 30. If we were unable to meet these challenges or were to experience significant business interruptions during tax season, which may be caused by labor shortages, systems failures, work stoppages, adverse weather or other events, many of which are beyond our control, we could experience a loss of business, which could have a material adverse effect on our business, financial condition and results of operations. Competition from departing employees and our ability to enforce contractual non-competition and non-solicitation provisions could adversely affect our operating results. If a large number of our employees and financial planners depart and begin to compete with us, our operations may be adversely affected.Although we attempt to restrict such competition contractually, as a practical matter, enforcement of contractual provisions prohibiting small-scale competition by individuals is difficult. In the past, departing employees and financial planners have competed with us. They have the advantage of knowing our methods and, in some cases, having access to our clients. No assurance can be given that we will be able to retain our most important employees and financial planners or that we will be able to prevent competition from them or successfully compete against them. If a substantial amount of such competition occurs, the corresponding reduction of revenue may materially adversely affect our operating results. 17 Table of Contents ITEM1A. RISK FACTORS - continued We face significant competition for registered representatives on the independent channel. Approximately 40% of our financial planning revenue is generated by independent contractor financial planners.These independent contractors are not bound by non-competition and non-solicitation provisions.If a large number of our independent contractors depart and begin to compete with us, our operations may be adversely affected.No assurance can be given that we will be able to retain our most important independent contractors or that we will be able to prevent competition from them or successfully compete against them. If a substantial amount of such competition occurs, the corresponding reduction of revenue may materially adversely affect our operating results. Departure of key personnel could adversely affect our operations. If any of our key personnel were to leave the Company, our operations may be adversely affected. We believe that our ability to successfully implement our business strategy and operate profitably depends on the continued employment of James Ciocia, our Chairman of the Board of Directors, Michael Ryan, our President and Chief Executive Officer, Ted Finkelstein, our Vice President, General Counsel and Secretary, and Maureen Abbate, our Chief Accounting Officer. The decision not to pay dividends could impact the marketability of our common stock. Our decision not to pay dividends could negatively impact the marketability of our common stock. Since our initial public offering of securities in 1994, we have not paid dividends and do not plan to pay dividends in the foreseeable future. We currently intend to retain future earnings, if any, to finance our growth. The release of restricted common stock may have an adverse affect on the market price of the common stock. The release of various restrictions on the possible future sale of our common stock may have an adverse affect on the market price of our common stock. Based on information received from our transfer agent, approximately 69.4 million shares of the common stock outstanding are "restricted securities" under Rule 144 of the Securities Act of 1933. In general, under Rule 144, a person who has satisfied a six-month holding period may, under certain circumstances, sell, within any three month period, a number of shares of "restricted securities" that do not exceed the greater of one percent of the then outstanding shares of common stock or the average weekly trading volume of such shares during the four calendar weeks prior to such sale.Rule 144 also permits, under certain circumstances, the sale of shares of common stock by a person who is not an "affiliate" of the Company (as defined in Rule 144) and who has satisfied a six-month holding period, without any volume or other limitation. The general nature of the securities industry as well as its regulatory requirements could materially affect our business. If a material risk inherent to the securities industry was to be realized, the value of our common stock may decline. The securities industry, by its very nature, is subject to numerous and substantial risks, including the risk of declines in price level and volume of transactions, losses resulting from the ownership, trading or underwriting of securities, risks associated with principal activities, the failure of counterparties to meet commitments, customer, employee or issuer fraud risk, litigation, customer claims alleging improper sales practices, errors and misconduct by brokers, traders and other employees and agents (including unauthorized transactions by brokers), and errors and failure in connection with the processing of securities transactions. Many of these risks may increase in periods of market volatility or reduced liquidity. In addition, the amount and profitability of activities in the securities industry are affected by many national and international factors, including economic and political conditions, broad trends in industry and finance, level and volatility of interest rates, legislative and regulatory changes, currency values, inflation, and the availability of short-term and long-term funding and capital, all of which are beyond our control. Several current trends are also affecting the securities industry, including increasing consolidation, increasing use of technology, increasing use of discount and online brokerage services, greater self-reliance of individual investors and greater investment in mutual funds. These trends could result in our facing increased competition from larger broker-dealers, a need for increased investment in technology, or potential loss of clients or reduction in commission income. These trends or future changes could have a material adverse effect on our business, financial condition, and results of operations or cash flows. If new regulations are imposed on the securities industry, our operating results may be adversely affected. The SEC, FINRA, the NYSE and various other regulatory agencies have stringent rules with respect to the protection of customers and maintenance of specified levels of net capital by broker-dealers. The regulatory environment in which we operate is subject to change. We may be adversely affected as a result of new or revised legislation or regulations imposed by the SEC, FINRA, other U.S. governmental regulators or SROs. We also may be adversely affected by changes in the interpretation or enforcement of existing laws and rules by the SEC, other federal and state governmental authorities and SROs. 18 Table of Contents ITEM1A. RISK FACTORS - continued PCS is subject to periodic examination by the SEC, FINRA, SROs and various state authorities. PCS sales practice, operations, recordkeeping, supervisory procedures and financial position may be reviewed during such examinations to determine if they comply with the rules and regulations designed to protect customers and protect the solvency of broker-dealers. Examinations may result in the issuance of letters to PCS, noting perceived deficiencies and requesting PCS to take corrective action. Deficiencies could lead to further investigation and the possible institution of administrative proceedings, which may result in the issuance of an order imposing sanctions upon PCS and/or their personnel. Our business may be materially affected not only by regulations applicable to us as a financial market intermediary, but also by regulations of general application. For example, the volume and profitability of our, or our clients' trading activities in a specific period could be affected by, among other things, existing and proposed tax legislation, antitrust policy and other governmental regulations and policies (including the interest rate policies of the Federal Reserve Board) and changes in interpretation or enforcement of existing laws and rules that affect the business and financial communities. System or network failures or breaches in connection with our services and products could reduce our sales, impair our reputation, increase costs or result in liability claims, and seriously harm our business. Any disruption to our services and products, our own information systems or communications networks or those of third-party providers upon whom we rely as part of our own product offerings, including the internet, could result in the inability of our customers to receive our products for an indeterminate period of time. Our services may not function properly for any of the following reasons: · System or network failure; · Interruption in the supply of power; · Virus proliferation; · Security breaches; · Earthquake, fire, flood or other natural disaster; or · An act of war or terrorism. Although we have made significant investments, both internally and with third-party providers, in redundant and back-up systems for some of our services and products, these systems may be insufficient or may fail and result in a disruption of availability of our products or services to our customers. Any disruption to our services could impair our reputation and cause us to lose customers or revenue, or face litigation, customer service or repair work that would involve substantial costs and distract management from operating our business. Failure to comply with laws and regulations that protect customers’ personal information could result in significant fines and harm our brand and reputation. We manage highly sensitive client information, which is regulated by law.Problems with the safeguarding and proper use of this information could result in regulatory actions and negative publicity, which could adversely affect our reputation and results of operations. In the event Michael Ryan, the Company’s Chief Executive Officer and President, violates the supervisory restrictions imposed by an SEC Administrative Law Judge, sanctions could be imposed against Mr. Ryan and on the Company. On June 25, 2010, an SEC Administrative Law Judge issued a decision which became effective on August 5, 2010 concerning Mr. Ryan prohibiting him from serving in a supervisory capacity with any broker, dealer, or investment adviser, including our wholly-owned subsidiaries, AFP and PCS, with the right to reapply after one year.Mr. Ryan has not reapplied for a new supervisory license. Mr. Ryan continues to serve as the President and CEO of the Company.To insure that Mr. Ryan does not violate the supervisory restrictions contained in the decision, our Board of Directors has imposed a restriction on Mr. Ryan that prohibits him from exercising any supervisory authority over PCS and AFP, their activities or representatives, including our employees in their capacity as PCS representatives. ITEM1B. UNRESOLVED STAFF COMMENTS Not applicable. 19 Table of Contents ITEM2. PROPERTIES Our corporate headquarters is located at 11 Raymond Avenue, Poughkeepsie, NY 12603, where we lease approximately 8,200 square feet of space.All our company-owned offices are leased.We believe that any of our rental spaces could be replaced with comparable office space, however, location and convenience is an important factor in marketing our services to our clients. ITEM3. LEGAL PROCEEDINGS We and our wholly owned subsidiary Prime Capital Services, Inc. (“PCS”) have been named as a respondent in customer arbitrations and as a defendant in customer lawsuits (“Customer Claims”). These Customer Claims result from the actions of brokers affiliated with PCS. Under the PCS registered representatives contract, each registered representative has indemnified us for these claims.Most of these Customer Claims are covered by our errors and omissions insurance policy. As of June 30, 2013, there was one pending Customer Claim against PCS and no Customer Claims pending against the Company. We establish liabilities for potential losses from Customer Claims. In establishing these liabilities, management uses its judgment to determine the probability that losses have been incurred and a reasonable estimate of the amount of losses. While we will vigorously defend ourselves in these matters, and we assert insurance coverage and indemnification to the maximum extent possible, there can be no assurance that these lawsuits and arbitrations will not have a material adverse impact on our financial position. We accrued $115.0 thousand as a reserve for potential settlements, judgments and awards at June 30, 2013. On April 6, 2012, the State of Florida Office of Financial Regulation (the “OFR”) commenced an Administrative Proceeding (the “OFR Administrative Proceeding”) against PCS, Asset & Financial Planning, Ltd. (“AFP”), a wholly owned subsidiary and a registered investment advisor, and three registered representatives of PCS (the “Registered Representatives”).The OFR Administrative Proceeding sought the imposition of administrative fines from PCS, AFP and the Registered Representatives. The allegations in the OFR Administrative Proceeding concerned the impact of management fees on the bonus provisions of a rider on 53 customer variable annuities between 2007 and 2010.On July 10, 2012, the OFR commenced a lawsuit in Florida state court (the “OFR Court Case”) PCS, AFP and the Registered Representatives.The OFR Court Case sought an injunction against PCS, AFP and the Registered Representatives from violating the Florida Securities and Investor Protection Act and an award of damages to the owners of the 53 customer variable annuities (the “Customers”). AFP has since instituted procedures to insure that no other variable annuities under management are similarly impacted. PCS, AFP and the Registered Representatives believed that these transactions were an administrative error and that the Customers did not suffer any economic harm or damage.PCS, AFP and the Registered Representatives did not believe that the imposition of administrative fines was appropriate and they vigorously defended against the OFR Administrative Proceeding and against the OFR Court Case. On January 30, 2013, the OFR executed and docketed a Final Order approving a Stipulation and Consent Agreement settling the OFR Administrative Proceeding and the OFR Court Case.The terms of the settlement with the OFR are as follows: PCS, AFP and the Registered Representatives agreed to pay an administrative fine in the amount of $70,000, which was paid on March 22, 2013; PCS, AFP and the Registered Representatives agreed to pay $26,175 in costs, which was paid on March 22, 2013; PCS, AFP and the Registered Representatives agreed to pay damages in the amount of $100,000 to the Customers, which was paid on March 26, 2013; and two of the Registered Representatives agreed to sign two (2) year agreements with OFR restricting their registrations as associated persons of PCS and AFP.The two Registered Representatives resigned from PCS on March 13, 2013 and they did not sign the two (2) year agreements. By letter dated October 4, 2012, FINRA advised PCS that it was conducting an inquiry related to PCS’ participation in four (4) Private Placement Note Offerings (the “Offerings”) by Gilman Ciocia, Inc. (“GC”).PCS is a wholly owned subsidiary of GC.By letter dated January 30, 2013, FINRA advised PCS that it was continuing its inquiry related to PCS’ participation in the Offerings.By letter dated August 5, 2013, FINRA’s Enforcement Department advised PCS that it was investigating this matter to determine whether violations of the security laws or FINRA rules have occurred.PCS and GC do not believe that any violations of the security laws or FINRA rules have occurred concerning the Offerings.However, PCS and GC cannot at this time estimate the financial outcome of the investigation by FINRA’s Enforcement Department. ITEM4. MINE SAFETY DISCLOSURES Not applicable. 20 Table of Contents PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our shares of common stock are quoted on the OTC Bulletin Board under the symbol GTAX. The following table sets forth the high and low bid quotations for the common stock for the fiscal 2013 and 2012 quarters indicated: High Low Quarter Ended Fiscal Year Fiscal Year Fiscal Year Fiscal Year September 30 December 31 March 31 June 30 Such over-the-counter quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. DIVIDENDS AND DIVIDEND POLICY Since our initial public offering of securities in 1994, we have not paid dividends, and we do not plan to pay dividends in the foreseeable future.We currently intend to retain any future earnings, if any, to finance our growth. HOLDERS OF COMMON STOCK On June 30, 2013, there were approximately 443 shareholders of common stock of record. This does not reflect persons or entities that hold common stock in nominee or "street" name through various brokerage firms. On the close of trading on September 26, 2013, the price of the common stock was $0.10 per share. RECENT SALES OF UNREGISTERED SECURITIES During the fiscal year ended June 30, 2013, we issued the following shares of common stock and we issued and amended the following promissory notes in privately negotiated transactions that were not registered under the Securities Act pursuant to the exemption provided by Section 4(2) of the Securities Act: · On May 24, 2013, we commenced the Gilman Ciocia $1.8 million Promissory Note Offering, a private offering of our debt securities pursuant to SEC Regulation D (the “2013 Offering”).The securities offered for sale in the 2013 Offering were $1.8 million of promissory notes with interest payable at 10.0% (the “2013 Notes”).The 2013 Notes are collateralized by a 33.33% security interest in our gross receipts from the preparation of 2014 income tax returns (the “2014 Gross Receipts”).The principal of the 2013 Notes will be paid to the Note holders from the 2014 Gross Receipts on March 31, April 30, May 31, and June 30, 2014, with the balance of principal, if any, paid July 1, 2014.As of June 30, 2013, $1.4 million of the 2013 Notes were outstanding secured by a 25.9% interest in the 2014 Gross Receipts.The proceeds of the sale were and will be used for working capital and to retire debt, including paying notes of the Company from private placement debt offerings that were due on July 1, 2013 and that are due on December 31, 2013.No underwriters participated in these transactions. · On July 31, 2012, we commenced the Gilman Ciocia Common Stock and Promissory Note Offering, a private offering of our securities pursuant to SEC Regulation D (the “$1.5 Million Offering”).The securities offered for sale in the $1.5 Million Offering were $1.5 million of notes with interest at 10.0% (the “$1.5 Million Notes”).As of June 30, 2013, $1.5 million of the $1.5 Million Notes were outstanding and are due on December 31, 2013.The proceeds of the sale were used for working capital and to retire debt.No underwriters participated in these transactions. 21 Table of Contents ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES - continued · On May 2, 2012, we commenced the Gilman Ciocia $1.8 million Promissory Note Offering, a private offering of our debt securities pursuant to SEC Regulation D (the “2012 Offering”).The securities offered for sale in the 2012 Offering were $1.8 million of promissory notes with interest payable at 10.0% (the “2012 Notes”).The 2012 Notes were collateralized by a 33.33% security interest in our gross receipts from the preparation of 2013 income tax returns (the “2013 Gross Receipts”).The principal of the 2012 Notes was to be paid to the Note holders from the 2013 Gross Receipts on March 31, April 30, May 31, and June 30, 2013, with the balance of principal, if any, paid July 1, 2013.As of July 1, 2013, the entire $1.8 million 2012 Notes were paid in full.The proceeds of the sale were used for working capital and to retire debt.No underwriters participated in these transactions. · On October 31, 2008, we commenced the Gilman Ciocia Common Stock and Promissory Note Offering, a private offering of our securities pursuant to SEC Regulation D (the “2008 Offering”).The 2008 Offering was amended on December 8, 2008, September 3, 2009, December 16, 2009, February 11, 2010, March 29, 2010, May 31, 2011, May 31, 2012 and May 24, 2013.The securities offered for sale in the 2008 Offering, as amended were:$3.8 million of notes with interest at 10.0% (the “2008 Notes”) and $0.4 million, or 3.5 million shares of our $0.01 par value common stock with a price of $0.10 per share (the “Shares”).As of June 30, 2013, $2.1 million of the 2008 Notes were outstanding and due July 1, 2014, $0.7 million of the 2008 Notes were outstanding and due July 1, 2013, which were paid on July 1, 2013 and $0.1 million, or 1.0 million shares, of our common stock were issued pursuant to the 2008 Offering.The proceeds of the sales were used for general corporate purposes.No underwriters participated in these transactions. · On October 31, 2012, we issued 500,000 shares to certain members of our Board Directors in consideration for their services as director compensation pursuant to our 2007 Stock Incentive Plan. ITEM6. SELECTED FINANCIAL DATA Not applicable. 22 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our Consolidated Financial Statements and related Notes thereto set forth in Item 8. "Financial Statements and Supplementary Data”.In addition to historical information, this discussion includes forward-looking information that involves risks and assumptions which could cause actual results to differ materially from our expectations.See “Statement Regarding Forward-Looking Disclosure” included in Part I of this Annual Report. OVERVIEW Proposed Merger with National Holdings Corporation On June 20, 2013, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with National Holdings Corporation, a Delaware corporation (“National”) and National Acquisition Corp., a Delaware corporation, and a wholly-owned subsidiary of National ("Merger Sub"). Upon the terms and subject to the conditions set forth in the Merger Agreement, the Company will become a wholly-owned subsidiary of National through a merger of Merger Sub with and into the Company, with the Company as the surviving corporation (the "Merger"). For further details concerning the Merger, see “Item 1 – Business – Proposed Merger with National Holdings Corporation”. Our Company We provide federal, state and local income tax return preparation for individuals predominantly in middle and upper income brackets and accounting services to small and midsize companies and financial planning services, including securities brokerage, investment management services, insurance, and financing services.Clients often consider other aspects of their financial needs such as investments, insurance, pension and estate planning, while having their tax returns prepared by us.We believe that our tax return preparation and accounting services are inextricably intertwined with our financial planning activities. Neither channel would operate as profitably by itself and the two channels leverage off each other, improving profitability and client retention.The financial planners who provide such services are employees of the Company and/or independent contractors of the Company's Prime Capital Services, Inc. ("PCS") subsidiary. The Company and PCS earn a share of commissions (depending on what service is provided) from the services that the financial planners provide to the clients in transactions for securities, insurance and related products.We also earn substantial revenue from asset management services provided through Asset & Financial Planning, Ltd. (“AFP”), our wholly owned subsidiary.We also earn revenues from commissions for acting as an insurance agent and as a broker for financing services.PCS also earns revenues (“PCS Marketing”) from its strategic marketing relationships with certain product sponsors which enables PCS to efficiently utilize its training, marketing and sales support resources. For the fiscal year ended June 30, 2013, approximately 21% of our revenues were earned from tax preparation and accounting services and 79% were earned from all financial planning and related services of which approximately 74% was earned from mutual funds, annuities and securities transactions, 17% from asset management, 6% from fixed annuities and insurance, 2% from PCS Marketing, and 2% from financing services. Managed Assets As indicated in the following table, as of June 30, 2013, assets under AFP management decreased 36.7%, or $183.8 million, to $316.9 million, from $500.7 million as of June 30, 2012.This decrease is mostly attributable to net removal of $163.2 million of money under management due to attrition amongst our independent financial planners.As of June 30, 2013, total Company assets under custody were $3.0 billion, down 3.8% or $120.9 million from June 30, 2012.This decline is principally due to the same factors described above. The following table presents the market values of assets under management by AFP: (in thousands) Market Value as of June 30, Annuities Brokerage Third Party Total Assets Under AFP Management $ 23 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The following table presents the market values of total Company assets under custody: (in thousands) Market Value as of June 30, Total Company Assets Under Custody $ $ Acquisitions We are actively pursuing acquisitions of tax preparation and accounting firms to increase our client base and accounting business. In an effort to facilitate identifying potential acquisitions, we have launched an advertising campaign involving targeted direct mail, a customized website and inbound and outbound telemarketing to prospect for leads.In fiscal 2011 we purchased one tax preparation and accounting services firm. RESULTS OF OPERATIONS The following table sets forth certain items from our statements of operations expressed as a percentage of revenue for fiscal years ended June 30, 2013 and 2012. The trends illustrated in the following table are not necessarily indicative of future results. Statements of Operations as a Percentage of Revenues For Fiscal Years Ended June 30, Revenues Financial Planning Services % % Tax Preparation and Accounting Fees % % Total Revenue % % Operating Expenses Commissions % % Salaries % % General and Administrative Expense % % Advertising % % Brokerage Fees & Licenses % % Rent % % Depreciation and Amortization % % Total Operating Expenses % % Loss Before Other Income/(Expense) % -0.6 % Other Income/(Expense) % -1.1 % Income Before Income Taxes % -1.7 % Income Taxes % % Net Loss % -1.7 % 24 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The following table sets forth a summary of our consolidated results of operations for fiscal years ended June 30, 2013 and 2012: (in thousands, except share data) For Fiscal Years Ended June 30, Consolidated Results of Operations % Change Revenues $ $ -7.6 % Commissions -12.9 % Other Operating Expenses -3.9 % Net Income (Loss) ) % Diluted EPS from Net Income/(Loss) $ $ ) % The following two tables set forth a breakdown of our consolidated revenue detail by product line and brokerage product type for the fiscal years ended June 30, 2013 and 2012: For Fiscal Years Ended June 30, (in thousands) % Change % of Total Revenue % of Total Revenue Consolidated Revenue Detail 2013-2012 Revenue by Product Line Brokerage Commissions Revenue $ $ -3.8 % % % Advisory Fees (1) -29.5 % % % Tax Preparation and Accounting Fees -2.3 % % % Fixed Annuities -32.7 % % % Insurance Commissions % % % PCS Marketing Revenue % % % Lending Services % % % Total Revenue $ $ -7.6 % % % Brokerage Commissions Revenue by Product Type Variable Annuities $ $ -23.0 % % % Trails (1) % % % Mutual Funds % % % Equities, Bonds, &Unit Investment Trusts % % % All Other Products -36.5 % % % Brokerage Commissions Revenue $ $ -3.8 % % % (1) Advisory fees represent the fees charged by the Company’s investment advisors on client’s assets under management and is calculated as a percentage of the assets under management, on an annual basis.Trails are commissions earned by PCS as the broker dealer each year a client’s money remains in a mutual fund or in a variable annuity account, as compensation for services rendered to the client.Advisory fees and trails represent recurring revenue.While these fees generate substantially lower first year revenue than most commission products and are more susceptible to fluctuations in the financial markets, the recurring nature of these fees provides a platform for accelerating future revenue growth. The following table sets forth a breakdown of our consolidated financial planning revenue by company-owned offices and independent offices for the fiscal years ended June 30, 2013 and 2012: For Fiscal Years Ended June 30, (in thousands) % of Total % of Total Company-Owned Offices $ 60% $ 55% Independent Offices 40% 45% Total $ $ 25 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The following table sets forth a breakdown of our consolidated revenue detail by company-owned offices for the fiscal years ended June 30, 2013 and 2012: For Fiscal Years Ended June 30, (in thousands) % of Total % of Total Financial Planning $ 69% $ 69% Tax Preparation and Accounting Services 31% 31% Total $ $ FISCAL 2 Revenues Our total revenues for the fiscal year ended June 30, 2013 were $37.3 million, a decrease of 7.6%, compared with $40.4 million for the fiscal year ended June 30, 2012.Our total revenues for the fiscal year ended June 30, 2013 consisted of $29.5 million for financial planning services and $7.8 million for tax preparation and accounting services.Financial planning services represented approximately 79.0% and tax preparation and accounting services represented approximately 21.0% of our total revenues for the fiscal year ended June 30, 2013.Our total revenues for the fiscal year ended June 30, 2012 consisted of $32.4 million for financial planning services and $8.0 million for tax preparation and accounting services.Financial planning represented approximately 80.0% and tax preparation and accounting fees represented approximately 20.0% of our revenues for the fiscal year ended June 30, 2012. Financial planning revenue was $29.5 million for the fiscal year ended June 30, 2013 compared to $32.4 million for the same period last year.This decrease in financial planning revenue is mostly attributable to a net decrease in recurring revenues (advisory fees and trails) as advisory fees decreased by $2.1 million to $5.1 million during the fiscal year ended June 30, 2013.This decrease is mostly attributable to net removal of $163.2 million of our money under management due to attrition from our independent financial planners.The decrease in recurring revenues from advisory fees is offset, in part, by an increase in trails of $0.5 million.Other financial planning revenues are down as a result of attrition amongst our independent financial planners and the sale of one office, offset in part by increased revenue in insurance, lending services and PCS marketing. Our financial planning revenue was approximately 60.0% for company owned offices and 40.0% for independent offices for the fiscal year ended June 30, 2013.Within Company offices, financial planning services represented approximately 69.0% of revenues and tax preparation and accounting services represented approximately 31.0%.Our financial planning revenue was approximately 55.0% for company owned offices and 45.0% for independent offices for the fiscal year ended June 30, 2012.Within company owned offices, approximately 69.0% of revenues for this time period came from financial planning and 31.0% came from tax preparation and accounting services for the fiscal year ended June 30, 2012. Tax Preparation and accounting services revenue was $7.8 million for the fiscal year ended June 30, 2013 compared to $8.0 million during the same period last year.This decrease is attributable to the sale of one office during the first quarter of the fiscal year ended June 30, 2013 and client attrition. This decrease is offset by annual price increases and our acquisition in fiscal 2011 now in its second year of operations with increased revenues. Expenses Total operating expenses for the fiscal year ended June 30, 2013 were $37.2 million, a decrease of 8.5%, or $3.5 million from $40.6 million for the fiscal year ended June 30, 2012.The decrease in operating expenses was attributable to a decrease in commission expense ($2.7 million), professional fees ($0.3 million), rent expense ($0.2 million), bad debt expense ($0.2 million), brokerage fees and licenses expense ($0.1 million) and general office expense ($0.1 million), offset in part by an increase in salary expense ($0.2 million). Commission expense for the fiscal year ended June 30, 2013 was $18.0 million, a decrease of $2.7 million, or 12.9%, from $20.7 million for the fiscal year ended June 30, 2012.The decrease in commission expense is attributable a decrease in financial planning revenue.In addition, financial planning commission expense as a percentage of financial planning revenue decreased to 59.0% for the fiscal year ended June 30, 2013 compared with 62.0% for the same period last year.This decrease in commission expense as a percentage of revenue is the result of higher financial planning revenues from our employee channel where a lower commission percentage is paid compared to the independent channel. 26 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Salaries, related payroll taxes and employee benefit costs, increased $0.2 million for the fiscal year ended June 30, 2013 compared with the same period last year. General and administrative expense is comprised of outside legal and professional fees, insurance, utilities, bad debt expenses and general corporate overhead costs.General and administrative expenses decreased by $0.6 million, or 12.3%, in the fiscal year ended June 30, 2013 compared with the fiscal year ended June 30, 2012.This decrease is primarily attributable to a decrease in professional fees and settlement costs associated with the OFR Administrative Proceedings, lower bad debt expense due to lower attrition of registered representatives with forgivable loans and lower tax and accounting receivables, and the cost savings related to the sale of one office.These decreases are offset by increases in professional development costs, as we continue to invest in our financial planners. Advertising expense decreased 3.9% to $0.8 million for the fiscal year ended June 30, 2013 compared with $0.9 million for the fiscal year ended June 30, 2012.We continue to control these costs while maintaining our marketing strategy by relying on more cost effective direct marketing and internet based advertising Brokerage fees and licenses decreased $0.1 million or 10.7% for the fiscal year ended June 30, 2013.This decrease is due to the decrease in financial planning revenues and the decrease in the value of assets under management on which brokerage fees are determined. Rent expense decreased $0.2 million for the fiscal year ended June 30, 2013 compared to the same period last year due to the sale of one office and downsizing our corporate office. Depreciation and amortization expense remained relatively unchanged for the fiscal year ended June 30, 2013 compared to the fiscal year ended June 30, 2012. Our income from operations before other income and expense for the fiscal year ended June 30, 2013 was $0.1 million compared with a loss of $0.3 million for the fiscal year ended June 30, 2012.Our net income for the fiscal year ended June 30, 2013 was $0.7 million, or $0.01 per basic and diluted share, compared with net loss of $0.7 million, or $(0.01) per basic and diluted share for the fiscal year ended June 30, 2012.The decrease in loss from operations was primarily attributable to a reduction in commission expense, general and administrative expense and rent expense, offset in part by lower financial planning revenues and an increase in salary expenses. Total other income/(expense) was a net income of $0.5 million for the fiscal year ended June 30, 2013, an increase of $0.9 million compared with the same period last year.This increase in income is the result of renewing our clearing agreement and receiving a business development credit of $0.6 million and a $0.3 million gain on the sale of an office. Reconciliation of Non-GAAP Financial Measures From time to time we may publicly disclose certain “non-GAAP” financial measures in the course of our investor presentations or other venues. A non-GAAP financial measure is a numerical measure of historical or future performance, financial position or cash flow that excludes amounts, or is subject to adjustments that effectively exclude amounts, included in the most directly comparable measure calculated and presented in accordance with GAAP in our financial statements, and vice versa for measures that include amounts, or are subject to adjustments that effectively include amounts, that are excluded from the most directly comparable measure as calculated and presented. GAAP refers to generally accepted accounting principles in the United States. Non-GAAP financial measures are provided as additional information to investors in order to provide them with an alternative method for assessing our financial condition and operating results. These measures are not meant to be a substitute for GAAP, and may be different from or otherwise inconsistent with non-GAAP financial measures used by other companies. 27 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued The tables below reconcile the most directly comparable GAAP financial measures to EBITDA and Adjusted EBITDA. Reconciliation of Net income / (loss) to EBITDA and Adjusted EBITDA EBITDA – Earnings before Interest, Income Taxes, Depreciation and Amortization (“EBITDA”) is calculated as net income / (loss) before interest expense, income tax expense (benefit), depreciation expense and amortization expense. Amortization expenses consist of amortization of intangibles and debt charges, including debt issuance costs, discounts, etc. Adjusted EBITDA – Is calculated utilizing the same calculation as described above in arriving at EBITDA further adjusted by one-time expenses such as those associated with the OFR Administrative Proceeding. We believe that EBITDA and Adjusted EBITDA provide useful information to investors and reflect important financial measures as they exclude the effects of items which reflect the impact of long-term investment decisions, rather than the performance of near term operations. When compared to net income / (loss) these financial measures are limited in that they do not reflect the periodic costs of certain capital assets used in generating revenues of our businesses or the non-cash charges associated with impairments. This presentation also allows investors to view the performance of our businesses in a manner similar to the methods used by us, provides additional insight into our operating results and provides a measure for evaluating targeted businesses for acquisition. We believe these measurements are also useful in measuring our ability to service debt and other payment obligations. EBITDA and Adjusted EBITDA are not meant to be a substitute for GAAP, and may be different from or otherwise inconsistent with non-GAAP financial measures used by other companies. The following table reconciles EBITDA and Adjusted EBITDA to net income / (loss), which we consider to be the most comparable GAAP financial measure: (in thousands) For Fiscal Years Ended June 30, Net income (loss) $ $ ) Plus: Interest income ) (8 ) Interest expense Amortization and Depreciation EBITDA Add / (subtract): Other (income) / expense, net ) ) Professional costs for the Merger - Legal fees and settlement costs for OFR Administrative Proceeding - Adjusted EBITDA $ $ For fiscal 2013, EBITDA increased by $1.3 million to $2.3 million primarily attributable to net income in fiscal 2013 compare to a net loss in fiscal 2012.The increase in net income was primarily attributable to renewing our clearing agreement and receiving a business development credit and the gain on the sale of an office, reduction in expenses mostly in commission expense as more of our revenue came from our company offices, general and administrative expenses and rent expense, offset in part by lower financial planning revenues. In addition to the increase in EBITDA described above for fiscal 2013, Adjusted EBITDA increased by an additional $0.2 million, to $1.4 million.The additional increase in Adjusted EBITDA is primarily attributable to the expenses associated with the cost associated with the proposed Merger, which we view as a non recurring expense. EBITDA and Adjusted EBITDA should not be considered as an alternative to net income (as an indicator of operating performance) or as an alternative to cash flow (as a measure of liquidity or ability to service debt obligations), but provides additional information for evaluating our operating results and our ability to meet our debt obligations. LIQUIDITY AND CAPITAL RESOURCES During fiscal 2013, we had net income of $0.6 million and at June 30, 2013 had a working capital deficit of $3.6 million.At June 30, 2013, we had $1.6 million of cash and cash equivalents, $13.0 thousand in marketable securities and $2.4 million of trade accounts receivable, net, to fund short-term working capital requirements.PCS is subject to the SEC's Uniform Net Capital Rule 15c3-1, which requires that PCS maintain minimum regulatory net capital of $0.1 million and, in addition, that the ratio of aggregate indebtedness to net capital, both as defined, shall not exceed 15 to 1.At June 30, 2013, we were in compliance with this regulation. 28 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued On May 24, 2013, we commenced the Gilman Ciocia $1.8 million Promissory Note Offering, a private offering of our debt securities pursuant to SEC Regulation D (the “2013 Offering”).The securities offered for sale in the 2013 Offering were $1.8 million of promissory notes with interest payable at 10.0% (the “2013 Notes”).The 2013 Notes are collateralized by a 33.33% security interest in our gross receipts from the preparation of 2014 income tax returns (the “2014 Gross Receipts”).The principal of the 2013 Notes will be paid to the Note holders from the 2014 Gross Receipts on March 31, April 30, May 31, and June 30, 2014, with the balance of principal, if any, paid July 1, 2014.As of September 26, 2013, $1.7 million of the 2013 Notes were outstanding and secured by a 31.5% interest in the 2014 Gross Receipts. On July 31, 2012, we commenced the Gilman Ciocia Common Stock and Promissory Note Offering, a private offering of our securities pursuant to SEC Regulation D (the “$1.5 Million Offering”).The securities offered for sale in the $1.5 Million Offering were $1.5 million of notes with interest at 10.0% (the “$1.5 Million Notes”).As of September 26, 2013, $1.5 million of the 1.5 Million Notes were outstanding and are due on December 31, 2013. On October 31, 2008, we commenced the Gilman Ciocia Common Stock and Promissory Note Offering, a private offering of our securities pursuant to SEC Regulation D (the “2008 Offering”).The 2008 Offering was amended on December 8, 2008, September 3, 2009, December 16, 2009, February 11, 2010, March 29, 2010, May 31, 2011, May 31, 2012 and May 24, 2013.The securities offered for sale in the 2008 Offering, as amended were:$3.8 million of notes with interest at 10.0% (the “2008 Notes”) and $0.4 million, or 3.5 million shares of our $0.01 par value common stock with a price of $0.10 per share (the “Shares”).As of September 26, 2013, $2.1 million of the 2008 Notes were outstanding and due July 1, 2014, $0.7 million of the 2008 Notes were outstanding and due July 1, 2013, which were paid on July 1, 2013 and $0.1 million, or 1.0 million shares, of our common stock were issued pursuant to the 2008 Offering. On September 23, 2011 we issued an unsecured promissory note in the amount of $50.0 thousand to Carole Enisman, our former Executive Vice President of Operations, payable on demand by Ms. Enisman at an interest rate of 10.0% per annum.On November 3, 2011 we issued an unsecured promissory note in the amount of $40.0 thousand to Michael Ryan, our President and Chief Executive Officer, payable on demand by Mr. Ryan at an interest rate of 10.0% per annum.The unsecured promissory notes with Ms. Enisman and Mr. Ryan are still outstanding as of September 26, 2013. On May 2, 2012, we commenced the Gilman Ciocia $1.8 million Promissory Note Offering, a private offering of our debt securities pursuant to SEC Regulation D (the “2012 Offering”).The securities offered for sale in the 2012 Offering were $1.8 million of promissory notes with interest payable at 10.0% (the “2012 Notes”).The 2012 Notes were collateralized by a 33.33% security interest in our gross receipts from the preparation of 2013 income tax returns (the “2013 Gross Receipts”).The principal of the 2012 Notes were paid to the Note holders from the 2013 Gross Receipts on March 31, April 30, May 31, and June 30, 2013, with the $72.5 thousand balance of principal, paid on July 1, 2013. Our ability to satisfy our obligations depends on our future financial performance, which will be subject to prevailing economic, financial and business conditions.Our capital requirements, at least in the near term, are expected to be provided by cash flows from operating activities, cash on hand at June30, 2013, possible extensions of due dates on existing notes or a combination thereof.To the extent future capital requirements exceed cash on hand plus cash flows from operating activities, we anticipate that working capital will be financed by the further sales of our securities through private offerings.We are also continuing to control operating expenses and are implementing our acquisition strategy to increase earnings and cash flow.While management believes that capital may be available, there is no assurance that such capital can be secured.Additionally, there can be no assurance that our cost control measures will provide the capital needed which could adversely impact our business, nor can we assure the extensions of due dates on existing notes. While we believe that payments to tax preparation and accounting practices which we have acquired have been and will continue to be funded through cash flow generated from those acquisitions, we need additional capital to fund initial payments on future acquisitions.If we do not have adequate capital to fund those future acquisitions, we may not be able to proceed with such intended acquisitions, which could result in our not fully realizing all of the revenue which might otherwise be available to us. Our insurance carrier interrelated all claims involving the variable annuity sales practices of certain registered representatives of PCS that involved an SEC Order Instituting Administrative and Cease-And-Desist Proceedings Pursuant to Section 8A of the Securities Act of 1933, Sections 15(b) and 21(c) of the Exchange Act, and Section 203(f) of the Investment Advisors Act of 1940 (the “Interrelated Claims”). The total remaining insurance coverage for the Interrelated Claims was reduced from $1.0 million to $0.3 million after settling arbitrations commenced by customers.On February 1, 2012, we settled the last pending Interrelated Claim customer arbitration for $0.4 million which was paid $0.3 million from insurance coverage and $0.1 million from us. As a result of this settlement, there is no remaining insurance coverage for arbitrations for Interrelated Claims which may be commenced by customers and we could be required to pay significant additional costs out of pocket, which would reduce our working capital and have a material adverse effect on our results of operations.We continue to have insurance coverage for any claims that are not Interrelated Claims. 29 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued DISCUSSION OF CASH FLOWS Operating Activities Our net cash provided by operating activities was $0.7 million for the fiscal year ended June 30, 2013, compared with net cash used in operating activities of $0.3 million for the fiscal year ended June 30, 2012.This improvement is mostly due to net income in fiscal 2013 compared to a net loss in fiscal 2012, offset partially by a decrease in working capital at June 30, 2013. Investing Activities Net cash used in investing activities was $0.1 million for the fiscal year ended June 30, 2013 compared with net cash used in investing activities of $0.4 million for the fiscal year ended June 30, 2012.This improvement is mostly due to our sale of an office in fiscal 2013, offset partially by increased acquisition payments for the fiscal year ended June 2013 compared to the prior year. Financing Activities Net cash provided by financing activities was $0.3 million for the fiscal year ended June 30, 2013 compared with net cash provided by financing activities of $0.7 million for the fiscal year ended June 30, 2012.The decrease in net cash provided by financing activities can be mostly attributed to the sale of 2013 Notes $1.5 Million Notes made during the fiscal year ended June 30, 2013 which totaled $2.8 million, offset by the pay down of $0.5 million of the 2008 Notes, $1.7 million of the 2012 Notes and $0.2 million of related party notes. RECENT ACCOUNTING PRONOUNCEMENTS In July 2012, the Financial Accounting Standards Board (“FASB”) issued amended guidance for performing indefinite-lived intangible impairment tests, which will be effective for us July1, 2013. It allows us to perform a qualitative assessment to determine whether further impairment testing of indefinite-lived intangible assets is necessary. We do not expect the adoption of the amended guidance will have a significant impact on the condensed consolidated financial statements. In July 2013, the FASB issued Accounting Standards Update “ASU” 2013-11 on “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists”.The amendments in this ASU are to improve the current U.S. GAAP because they are expected to reduce diversity in practice by providing guidance on the presentation of unrecognized tax benefits and will better reflect the manner in which an entity would settle at the reporting date any additional income taxes that would result from the disallowance of a tax position when net operating loss carryforwards, similar tax losses, or tax credit carryforwards exist.Current U.S. GAAP does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. This Update applies to all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists at the reporting date. The amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013.Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. All other new accounting pronouncements issued but not yet effective or adopted have been deemed not to be relevant to us, hence are not expected to have any impact once adopted. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with Generally Accepted Accounting Principles requires management to establish accounting policies and make estimates and assumptions that affect reported amounts of assets and liabilities at the date of the Consolidated Financial Statements. We evaluate our policies and estimates on an on-going basis. Our Consolidated Financial Statements may differ based upon different estimates and assumptions. Our critical accounting estimates have been reviewed with the Audit Committee of the Board of Directors. Our significant accounting policies are discussed in Note 2 to the Notes to Consolidated Financial Statements. We believe the following are our critical accounting policies and estimates: 30 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Furthermore, the Company, including our wholly owned subsidiary PCS, has been named as a defendant in various customer arbitrations. These claims result from the actions of brokers affiliated with PCS. In addition, under the PCS registered representatives contract, each registered representative has indemnified us for these claims. We have established liabilities for potential losses from such complaints, legal actions, government investigations and proceedings. In establishing these liabilities, our management uses its judgment to determine the probability that losses have been incurred and a reasonable estimate of the amount of losses. In making these decisions, we base our judgments on our knowledge of the situations, consultations with legal counsel and our historical experience in resolving similar matters. In many lawsuits, arbitrations and regulatory proceedings, it is not possible to determine whether a liability has been incurred or to estimate the amount of that liability until the matter is close to resolution. However, accruals are reviewed regularly and are adjusted to reflect management’s estimates of the impact of developments, rulings, advice of counsel and any other information pertinent to a particular matter. Because of the inherent difficulty in predicting the ultimate outcome of legal and regulatory actions, we cannot predict with certainty the eventual loss or range of loss related to such matters. If our judgments prove to be incorrect, our liability for losses and contingencies may not accurately reflect actual losses that result from these actions, which could materially affect results in the period other expenses are ultimately determined.As of June 30, 2013, we accrued approximately $0.1 million for these matters. A majority of these claims are covered by our errors and omissions insurance policy. While we will vigorously defend ourselves in these matters, and will assert insurance coverage and indemnification to the maximum extent possible, there can be no assurance that these lawsuits and arbitrations will not have a material adverse impact on our financial position. Impairment of Intangible Assets Impairment of intangible assets results in a charge to operations whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of an asset to be held and used is measured by a comparison of the carrying amount of the asset to future net cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds the fair value of the asset. The measurement of the future net cash flows to be generated is subject to management's reasonable expectations with respect to our future operations and future economic conditions which may affect those cash flows. We test goodwill for impairment annually or more frequently whenever events occur or circumstances change, which would more likely than not reduce the fair value of a reporting unit below its carrying amount. The measurement of fair value, in lieu of a public market for such assets or a willing unrelated buyer, relies on management's reasonable estimate of what a willing buyer would pay for such assets. Management's estimate is based on its knowledge of the industry, what similar assets have been valued at in sales transactions and current market conditions. Income Tax Recognition of Deferred Tax Items We recognize deferred tax assets and liabilities based on the differences between the financial statement carrying amounts and the tax basis of assets and liabilities.Significant management judgment is required in determining our deferred tax assets and liabilities. Management makes an assessment of the likelihood that our deferred tax assets will be recovered from future taxable income, and to an amount that it believes is more likely than not to be realized.As of June 30, 2013 we are fully reserved for our deferred tax assets. Revenue Recognition Company Owned Offices - We recognize all revenues associated with income tax preparation, accounting services and asset management fees upon completion of the services.Financial planning services include securities and other transactions. The related commission revenue and expenses are recognized on a trade-date basis.Marketing revenue associated with product sales is recognized quarterly based on production levels.Marketing event revenues are recognized at the commencement of the event offset by its cost. Independent Offices - We recognize 100% of all commission revenues and expenses associated with financial planning services including securities and other transactions on a trade-date basis.Our independent offices are independent contractors who may offer other products and services of other unrelated parties.These same offices are responsible for paying their own operating expenses, including payroll compensation for their staff. 31 Table of Contents ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Fair Value of Financial Instruments The carrying amounts of financial instruments, including cash and cash equivalents, marketable securities, accounts receivable, notes receivable, accounts payable and debt, approximated fair value as of June 30, 2013 due to the relatively short-term maturity of these instruments and their market interest rates. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See Financial Statements and Financial Statement Indexing commencing on page F-1 hereof. ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM9A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures Our senior management is responsible for establishing and maintaining a system of disclosure controls and procedures (as defined in Rule 13a-15 and 15d-15 under the Exchange Act) designed to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including its principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure. We have carried out an evaluation under the supervision and with the participation of our management, including our Chief Executive Officer and Principal Financial and Chief Accounting Officer, of our disclosure controls and procedures as defined in Exchange Act Rule 13a-15(e).In designing and evaluating disclosure controls and procedures, we and our management recognize that any disclosure controls and procedures, no matter how well designed and operated, can only provide reasonable assurance of achieving the desired control objective.As of June 30, 2013 management concluded that our disclosure controls and procedures are effective. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f).Under the supervision and with the participation of our management, including our Chief Executive Officer and Principal Financial and Chief Accounting Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation of internal control over financial reporting, our management concluded that our internal control over financial reporting was effective as of June30, 2013. Changes in Internal Controls There were no changes in our internal controls over financial reporting during the fourth quarter of fiscal 2013 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 32 Table of Contents ITEM9A. CONTROLS AND PROCEDURES - continued Inherent Limitations Over Internal Controls We believe that a control system, no matter how well designed and operated, can not provide absolute assurance that the objectives of the control system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been determined. ITEM9B. OTHER INFORMATION None. 33 Table of Contents PART III ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth our directors and executive officers as of September 1, 2013 their ages and the positions held by them with the Company.Our executive officers are appointed by, and serve at the discretion of the board of directors.Each executive officer is a full-time employee of the Company. Name Age Position Year Board Term Will Expire James Ciocia 57 Chairman of the Board of Directors Michael Ryan 55 Chief Executive Officer, President and Director Edward Cohen (2)(3) 74 Director John Levy (1)(2) 58 Lead Director Allan Page (1)(3) 66 Director Frederick Wasserman (1)(2) 59 Director Ted Finkelstein 60 Vice President, General Counsel and Secretary n/a Maureen Abbate 43 Chief Accounting Officer and Treasurer n/a Audit Committee member Compensation Committee member Corporate Governance and Nominating Committee member JAMES CIOCIA, CHAIRMAN OF THE BOARD OF DIRECTORS.Mr. Ciocia is a principal founder of the Company having opened the Company's first tax preparation office in 1981. In addition to serving the Company as its Chief Executive Officer until November 6, 2000, Mr. Ciocia is a registered representative of PCS. Mr. Ciocia holds a B.S. in Accounting from St. John's University.Mr. Ciocia brings to the board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.Mr. Ciocia provides our board with Company-specific experience and expertise in tax preparation and financial planning matters. MICHAEL RYAN, CHIEF EXECUTIVE OFFICER, PRESIDENT AND DIRECTOR. Mr. Ryan was appointed the Company's President and Chief Executive Officer in August 2002.Mr. Ryan co-founded PCS and is a founding member and past President of the Mid-Hudson Chapter of the International Association for Financial Planning. Mr. Ryan holds a B.S. in Finance from Syracuse University. Mr. Ryan was first elected as a director in 1999.Mr. Ryan brings to our board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.In addition, Mr. Ryan brings his broad strategic vision for Gilman Ciocia to our board of directors.Mr. Ryan’s service as the Chief Executive Officer, President and Director creates a critical link between management and our board of directors, enabling our board to perform its oversight function with the benefits of management’s perspectives on the business. EDWARD COHEN, DIRECTOR. Mr. Cohen has been a director of the Company since 2003.Mr. Cohen has been Counsel to the international law firm of Katten Muchin Rosenman LLP since February 2002, and before that was a partner in the firm (with which he has been affiliated since 1963).Mr. Cohen is a director of Full Circle Capital Corporation, a business development corporation under the Investment Company Act.Mr. Cohen is a graduate of the University of Michigan and Harvard Law School. As a former partner of an international law firm and a member of the boards of several public companies, Mr. Cohen brings to our board a wealth of legal, corporate and securities expertise. JOHN LEVY, DIRECTOR.Mr. Levy has been a director of the Company since October 2006 and since September 4, 2007, has served as Lead Director.Since May2005, Mr.Levy has served as the Chief Executive Officer of Board Advisory, a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies.Mr. Levy served as Interim Chief Financial Officer from November 2005 to March 2006 of Universal Food & Beverage Company, which filed a voluntary petition under the provisions of Chapter 11 of the United States Bankruptcy Act on August 31, 2007.Mr.Levy is a Certified Public Accountant with nine years experience with the national public accounting firms of Ernst & Young, Laventhol & Horwath and Grant Thornton. Mr.Levy is a director and non-executive Chairman of the Board of Applied Minerals, Inc., an exploration stage natural resource and mining company, is a director and audit committee member of Applied Energetics, Inc., a publicly traded company that specializes in the development and application of high power lasers, high voltage electronics, advanced optical systems and energy management systems technologies, and is a director and audit committee chair of China Commercial Credit, Inc., a publicly traded company that through its subsidiaries and certain contractual arrangements, controls a microcredit company, Wujiang Luxiang, that provides direct loans and loan guarantee services to small-to-medium sized businesses, farmers and individuals in the city of Wujiang, Jiangsu.Mr. Levy is a National Association of Corporate Directors (“NACD”) Board Leadership Fellow.He has demonstrated his commitment to boardroom excellence by completing NACD’s comprehensive program of study for corporate directors.He supplements his skill sets through ongoing engagement with the director community and access to leading practices.Mr. Levy has authored The 21st Century Director: Legal and Ethical Responsibilities of Board members, a course on the ethical and legal responsibilities of board members initially presented to various state accounting societies.Mr.Levy has a B.S. degree in economics from the Wharton School of the University of Pennsylvania and received his M.B.A. from St. Joseph’s University in Philadelphia.Mr. Levy brings to our board vast financial experiences as a Certified Public Accountant, former Chief Financial Officer of several companies and as Chief Executive Officer of a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies. In addition, Mr. Levy brings to our board, his role as Lead Director and Chairman of our audit committee, substantial experience with complex accounting and reporting issues, financial strategies, SEC filings and corporate transactions. 34 Table of Contents ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE - continued ALLAN PAGE, DIRECTOR.Mr. Page has been a director of the Company since October 2006.Mr. Page is the principal of A. Page & Associates LLC, an international consulting firm he founded in 2002 that is engaged in project development and advisory work in the energy market sector.Mr. Page is also Chairman and cofounder of The Hudson Renewable Energy Institute, Inc. a not for profit corporation promoting market applications for the public use of renewable energy.Prior to founding A. Page & Associates, Mr. Page spent more than thirty years with the CH Energy Group Inc., holding a variety of positions including President.Mr. Page started his employment as a distribution engineer at Central Hudson Gas and Electric, the principal subsidiary of the CH Energy Group and was the executive responsible for the development of a family of competitive business units for CH Energy Group.Thecompetitive businesses included an electric generation company, an energy services company, and fuel oil companies operating along the eastern sea board.Mr. Page holds B.S. degrees in physics, civil engineering and electrical engineering and a masters degree in industrial administration, all from Union College.As the Principal of an international consulting firm engaged in project development and advisory work, Chairman of a not for profit and as former President of a public company, Mr. Page brings to our board a wealth of experience in strategic planning, business initiatives and developing businesses. FREDERICK WASSERMAN, DIRECTOR.Mr. Wasserman has been a director of the Company since September 2007.Since May 2008 Mr. Wasserman has served as the President of FGW Partners, LLC, which provides management and financial consulting services.From January 2007 until April 2008 Mr. Wasserman provided management and financial consulting services as a sole practitioner.From August 2005 until December 31, 2006, Mr. Wasserman served as the Chief Operating and Chief Financial Officer for Mitchell & Ness Nostalgia Co., a privately-held manufacturer and distributor of licensed sportswear and authentic team apparel. Prior to his employment at Mitchell & Ness, Mr. Wasserman served as the President of Goebel of North America, a U.S. subsidiary of W. Goebel Porzellanfabrik GmbH & Co., an international manufacturer of collectibles, gifts and home decor. Mr. Wasserman held several positions, including Chief Financial Officer and President with Goebel of North America from 2001 to 2005.Mr. Wasserman is non-executive Chariman of the Board and audit committee member for DHL Holdings Corp. (formerly TeamStaff, Inc.), a provider of government logistics services.Mr. Wasserman is also a director and Chairman of the audit committee of MAM Software Group Inc., a provider of software products for the automobile aftermarket, director, Chairman of the compensation committee and audit committee member of Acme Communications, Inc., an owner and operator of television stations, and director, Chairman of the audit committee and compensation committee member of Breeze-Eastern Corporation, a manufacturer and distributor of cargo and rescue lifting equipment.Mr. Wasserman received a B.S. degree in Economics from The Wharton School of the University of Pennsylvania in 1976.As the President of a management and financial consulting services firm, and former Chief Financial Officer, Chief Operating Officer and President of several public and private companies, Mr. Wasserman brings to our board a great deal of experience as an active member of a number of public company boards as well as a deep understanding of the financial and operational aspects of a business. TED FINKELSTEIN, VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY.Mr. Finkelstein has been Vice President and General Counsel of the Company since February 1, 2007 and Secretary since December 18, 2008.He was Associate General Counsel of the Company from October 11, 2004 to February 1, 2007.Mr. Finkelstein was Vice President and General Counsel of the Company from June 1, 2001 to October 11, 2004.Mr. Finkelstein has a B.S. degree in Accounting.He is a Cum Laude graduate of Union University, Albany Law School and also has a Master of Laws in Taxation from New York University Law School.Mr. Finkelstein has approximately 30 years of varied legal experience including acting as outside counsel for PCS prior to joining the Company. MAUREEN ABBATE, CHIEF ACCOUNTING OFFICER AND TREASURER.Ms. Abbate was appointed the Company’s Chief Accounting Officer in May 2013.Ms. Abbate began her career with the Company in March 2005 as a Senior Accountant.Ms. Abbate holds a B.S. in Accounting from Manhattan College. Director Designees On August 20, 2007, the Company, Wynnefield Small Cap Value Offshore Fund, Ltd., Wynnefield Partners Small Cap Value, L.P., Wynnefield Partners Small Cap Value, L.P.I and WebFinancial Corporation, now know as Steel Partners Holdings, L.P., (as heretofore defined, the "Investment Purchasers"), Michael Ryan, Carole Enisman, Ted Finkelstein, Dennis Conroy, and Prime Partners, Inc. and Prime Partners II, holding companies owned in part by Michael P. Ryan (the "Existing Shareholders") entered into a Shareholders Agreement.Pursuant to the terms of the Shareholders Agreement: at the Investment Purchase Closing, the Investment Purchasers were given the right to designate two directors (the "Investor Directors") for election to our board of directors (the "Board"); so long as the Existing Shareholders own at least 10% of the outstanding shares of Common Stock, the Existing Shareholders have the right to nominate two directors (the "Existing Shareholder Directors") for election to the Board; the Investor Directors and the Existing Shareholder Directors shall jointly nominate three independent directors;the Investor Purchasers and the Existing Shareholdersagreed to take such action as may be reasonably required under applicable law to cause the Investor Purchasers’ designees and the Existing Shareholders’ designees to be elected to the Board; we agreed to include each of the Director designees of the Investor Purchasers and the Existing Shareholders on each slate of nominees for election to the Board proposed by the Company, to recommend the election of such designees to the shareholders of the Company, and to use commercially reasonable efforts to cause such designees to be elected to the Board; one of the Investor Directors shall be appointed as a member of the Compensation Committee of the Board and one of the Investor Directors shall have the right to attend all Audit Committee meetings; the consent of one of the Investor Directors is required for certain Company actions above designated thresholds, including the issuance, redemption or purchase of equity or debt, the issuance of an omnibus stock plan, the creation of any new class of securities, certain affiliate transactions, changes to our certificate of incorporation or bylaws, entering into a merger, reorganization or sale of the Company or acquiring any significant business assets, or material changes to the business line of the Company; the Investor Shareholders agreed to a one year standstill agreement concerning the acquisition of our assets, our securities, proxy solicitations, voting trusts or tender offers; the Investor Purchasers were granted a right of first refusal for future securities issued by the Company; and we were granted a right of first refusal for sales of Common Stock by the Investment Purchasers and by the Existing Shareholders. 35 Table of Contents ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE - continued Nelson Obus and Frederick Wasserman were the Investor Directors designated by the Investment Purchasers.Nelson Obus resigned on February 17, 2012, and has not been replaced by the Investment Purchasers.James Ciocia and Michael Ryan are the Existing Shareholder Directors designated by the Existing Shareholders. To the extent certain Voting Stockholders are party to the Shareholders Agreement, the Voting Stockholders agreed to terminate the Shareholders Agreement at Closing of the Merger. BOARD COMMITTEES Our Board met nine times in fiscal 2013 and acted by written consent three times.All directors attended at least 90% of the combined Board and committee meetings on which they served in fiscal 2013.All directors are encouraged to attend our annual meeting of shareholders.All of our directors attended last year’s annual meeting. Special Committee On May 20, 2010, the Company’s Board of Directors appointed a special independent committee of the Board of Directors (the “Special Committee”) created for the purpose of investigating merger, acquisition and strategic opportunities.The Special Committee is comprised of John Levy, Frederick Wasserman and Ed Cohen.The Special Committee met four times in fiscal 2013. Audit Committee Our Audit Committee is comprised of John Levy, Chair, Allan Page and Frederick Wasserman.The Audit Committee met six times during fiscal 2013.The functions of the Audit Committee are as set forth in the Audit Committee Charter, which can be viewed on our website at www.gtax.com.Our Board has determined that each of Messrs. Levy, Page and Wasserman is independent as defined in Rule 5005(a)(19) of the listing standards of the Nasdaq Stock Market and Rule 10A-3 of the Exchange Act.Our board of directors also has determined that Mr. Levy is an “audit committee financial expert” as defined in the applicable rules and regulations of the Exchange Act.The Audit Committee is required to pre-approve all audit and non-audit services performed by the independent auditors in order to assure that the provision of such services does not impair the auditor’s independence.Unless a type of service to be provided has received general pre-approval from the Audit Committee, it requires specific pre-approval in each instance by the Audit Committee.Any proposed services exceeding pre-approved cost levels generally require specific pre-approval by the Audit Committee. Compensation Committee Our Compensation Committee is comprised of Edward Cohen, John Levy and Frederick Wasserman, Chair.The Compensation Committee met two times during fiscal 2013.The functions of the Compensation Committee are as set forth in the Compensation Committee Charter, which can be viewed on our website at www.gtax.com.Our Board has determined that each of Messrs. Cohen, Levy and Wasserman is independent as defined in Rule 5005(a)(19) of the listing standards of the Nasdaq Stock Market. In accordance with the Compensation Committee Charter, the members are “outside directors” as defined in Section 162(m) of the Internal Revenue Code of 1986, as amended, and “non-employee directors” within the meaning of Section 16 of the Exchange Act. 36 Table of Contents ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE - continued Corporate Governance and Nominating Governance Committee Our Corporate Governance and Nominating Committee is comprised of Edward Cohen, Chair, and Allan Page.The Corporate Governance and Nominating Committee met one time during fiscal 2013.The functions of the Corporate Governance and Nominating Committee are as set forth in the Corporate Governance and Nominating Committee Charter, which can be viewed on our website at www.gtax.com.Our board of directors has determined that each of Messrs. Cohen and Page is independent as defined in Rule 5005(a)(19) of the listing standards of the Nasdaq Stock Market.The Corporate Governance and Nominating Committee will consider nominees recommended by shareholders.Any such recommendations should be submitted in writing to our General Counsel at our principal executive offices.Nominees recommended by shareholders will be evaluated in the same manner as nominees identified by management, the board of directors or the Corporate Governance and Nominating Committee. The Corporate Governance and Nominating Committee, in making its recommendations regarding Board nominees, may consider some or all of the following factors, among others: judgment, skill, diversity, experiences with businesses and other organizations of a comparable size, the interplay of the candidate’s experience with that of the other Board members, the extent to which a candidate would be a desirable addition to the Board and any committees of the Board and whether or not the candidate would qualify as an “independent director” under applicable listing standards and the Sarbanes-Oxley Act of 2002 and any related Securities and Exchange Commission regulations. Communications with our Board Communications to our Board or to any director individually may be made by writing to the following address: Attention: [Board of Directors] [Board Member] c/o Ted Finkelstein, Vice President, General Counsel and Secretary 11 Raymond Avenue Poughkeepsie, NY 12603 Communications sent to the physical mailing address are forwarded to the relevant director if addressed to an individual director, or to the chairman of our Board if addressed to the Board. ADOPTION OF CODE OF ETHICS We have adopted a written Code of Ethics that applies to our principal executive officer, principal financial officer, principal accounting officer, or controller, or persons performing similar functions and is consistent with the rules and regulations of the Exchange Act.A copy of the Code of Ethics is available on our website at www.gtax.com.We will disclose any amendment to or waiver of our Code of Ethics on our website. SECTION16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires our directors, executive officers and persons who own more than 10% of our common stock to file with the SEC initial reports of ownership and reports of changes in ownership of common stock.The SEC requires such officers, directors and greater than 10% shareholders to furnish to the Company copies of all forms that they file under Section 16(a). To our knowledge based solely on a review of Forms 3, 4 and 5 and amendments thereto, all officers, directors and/or greater than 10% shareholders of ours complied with all Section 16(a) filing requirements during the fiscal year ended June 30, 2013. 37 Table of Contents ITEM 11. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth the annual compensation of the Chief Executive Officer (the “CEO”) and the two most highly compensated executive officers other than the CEO (the “Named Executive Officers”) during the fiscal years ended June 30, 2013 and 2012: Summary Compensation Table Name and Principal Position Year Salary OptionAwards Bonus All OtherCompensation Total Michael Ryan $ $
